










Letter Agreement


[DATE]




Issuer Agreement


Hudson Pacific Properties, Inc.
11601 Wilshire Boulevard, Suite 900
Los Angeles, California 90025


Ladies and Gentlemen:


Reference is made to (i) the Margin Loan Agreement dated as of December 29, 2015
among HPP BREP V Holdco A LLC, as borrower (the “Borrower”), [LENDER]
(“Pledgee”) and the other lenders party thereto, and Citibank, N.A., as
Administrative Agent (the “Loan Agreement”), (ii) the Pledge and Security
Agreement of even date herewith between Pledgee, as secured party, and Borrower,
as pledgor (the “Borrower Pledge Agreement”), (iii) each Guarantee of even date
herewith in favor of Pledgee, the other lenders party thereto and Citibank,
N.A., as Administrative Agent executed by (a) HPP BREP V.TE.1 Holdco A LLC, HPP
BREP V.TE.2 Holdco A LLC, HPP BREP V.F Holdco A LLC, HPP BRE Holdings V Holdco A
LLC, HPP BREP VI Holdco A LLC, HPP BREP VI.TE.1 Holdco A LLC, HPP BREP VI.TE.2
Holdco A LLC, HPP BREP VI AV Holdco A LLC, HPP BREP (AIV) VI Holdco A LLC, HPP
BRE Holdings VI Holdco A LLC and HPP BFREP VI SMD Holdco A LLC (collectively,
the “Holdco A Guarantors”) and (b) HPP BREP V Holdco B LLC, HPP BREP V.TE.1
Holdco B LLC, HPP BREP V.TE.2 Holdco B LLC, HPP BREP V.F Holdco B LLC, HPP BRE
Holdings V Holdco B LLC, HPP BREP VI Holdco B LLC, HPP BREP VI.TE.1 Holdco B
LLC, HPP BREP VI.TE.2 Holdco B LLC, HPP BREP VI AV Holdco B LLC, HPP BREP (AIV)
VI Holdco B LLC, HPP BRE Holdings VI Holdco B LLC and HPP BFREP VI SMD Holdco B
LLC (collectively, the “Holdco B Guarantors” and, together with the Holdco A
Guarantors, the “Guarantors”) and (iv) each Pledge and Security Agreement (each,
a “Guarantor Pledge Agreement” and, collectively with the Borrower Pledge
Agreement, the “Pledge Agreements”) of even date herewith or dated as of the
Remaining Collateral Pledge Date between Pledgee and each Guarantor.
In connection with the loans and related pledges under the Loan Agreement (the
“Transactions”) (i) pursuant to the Borrower Pledge Agreement, the Borrower will
pledge to Pledgee shares of common stock (the “Common Stock”), par value $0.01
per share, of Hudson Pacific Properties, Inc. (the “Company”) owned by the
Borrower (the “Borrower Pledged Shares”) and common units (the “Common Units”)
of Hudson Pacific Properties, L.P. (the “Partnership”) owned by the Borrower
(the “Borrower Pledged Units”) to secure the Borrower’s obligations under the
Loan Agreement, and (ii) pursuant to the Guarantor Pledge Agreements, the
Guarantors will pledge to Pledgee shares of Common Stock owned by the Guarantors
(together with the Borrower Pledged Shares, the “Pledged Shares”) and Common
Units owned by the Guarantors (together with the Borrower Pledged Units, the
“Pledged Units”) to further secure the Borrower’s obligations under the Loan
Agreement.
This letter agreement (the “Issuer Agreement”) memorializes certain
understandings between the Company, the Borrower, the Guarantors and Pledgee.


Undertakings of Company as Issuer of Common Stock


1. The Company:


(a)
Confirms that the pledging of the Pledged Shares and the exercise of remedies
with respect thereto, in each case, in accordance with the terms of Section 7 of
the Pledge Agreements (in the form attached as an exhibit to the Loan Agreement
as in effect on the date hereof) do not (assuming Pledgee’s, the Borrower’s and
the




    

--------------------------------------------------------------------------------



Guarantors’ compliance with their respective undertakings under this Issuer
Agreement and the representation letter dated December 30, 2015 delivered by the
Borrower and the Guarantors to the Company, and Pledgee’s, the Borrower’s and
the Guarantors’ compliance with the restrictions set forth in Section 6.2.1(a)
of the Company’s charter, including that no Person (as defined in the Company’s
charter) may Beneficially Own or Constructively Own (each as defined in the
Company’s charter) Common Stock or capital stock of the Company in excess of the
Aggregate Stock Ownership Limit or Common Stock Ownership Limit (each as defined
in the Company’s charter) (such restrictions, collectively, the “Ownership
Limit”)) violate the Company’s charter or any trading or corporate policy of the
Company applicable to the Borrower, the Guarantors or any Affiliate (as defined
in the Loan Agreement) of the Borrower or the Guarantors.
(b)
Acknowledges that (x) as of the date hereof, the Company does not, and (y) the
Company would not, based solely on account of Pledgee’s rights and remedies
under the Pledge Agreements (in the form attached as an exhibit to the Loan
Agreement as in effect on the date hereof) (subject to compliance with the
conditions and limitations set forth therein) following an Event of Default (as
defined in the Loan Agreement) (and for purposes of this clause (b), without
taking into account any other right, remedy, arrangement, interest, acquisition
or action of Pledgee or its Affiliates), consider Pledgee an “affiliate” of the
Company (within the meaning of Rule 144 (“Rule 144”) under the Securities Act of
1933, as amended (the “Securities Act”)).

(c)
Agrees that the Company does not and, unless in the notice required to be
delivered by Pledgee to the Company pursuant to Section 3(q) below Pledgee
states that it or any of its Affiliates is or intends to act as part of a
“group” (as that term is used for purposes of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended) with any other Lender (as defined in the Loan
Agreement) under the Loan Agreement, any Affiliate of such Lender, the Borrower
or any Guarantor with respect to shares of Common Stock, will not consider
Pledgee or any Affiliate of Pledgee (collectively, the “Pledgee Parties”)
together with any other Lender under the Loan Agreement, any Affiliate of such
other Lender, the Borrower or any Guarantor to constitute a single “Person” (as
defined in the Company’s charter) for purposes of the Ownership Limit with
respect to any such person’s ownership of Common Stock acquired by it in
connection with the exercise of rights and remedies under the Security
Agreements. It is understood and agreed that (i) the Company shall be entitled
to rely on Pledgee’s notice to the Company pursuant to 3(q) hereunder as to
“group” status or intention, and (ii) notwithstanding the foregoing sentence,
the Company shall not be liable to a Pledgee Party for any contravention by a
Pledgee Party of the previous sentence or the Company’s charter, which the
Pledgee Party acknowledges is not amended or affected by the terms of this
Issuer Agreement.

(d)
Will not, following notice by Administrative Agent or Pledgee to the Company to
the attention of the General Counsel that an Event of Default has occurred, take
any actions that are intended to materially hinder or delay the exercise of any
remedies with respect to the Pledged Shares or the Pledged Units by any Pledgee
Party under the Pledge Agreements (in the form attached as an exhibit to the
Loan Agreement as in effect on the date hereof) (it being understood that this
clause (d) will not in any way prevent or limit the Company from taking such
actions, subject to Sections 2(c)(ii)(B), 2(g), 2(h) and 2(i)(i) of this Issuer
Agreement, as it believes in good faith are required to comply with applicable
legal or regulatory requirements and/or stock exchange rules or to maintain the
Company’s status as a real estate investment trust within the meaning of Section
856 of the Internal Revenue Code of 1986, as amended (a “REIT”) or the
Partnership’s status as a partnership or disregarded entity for U.S. federal and
applicable state income tax purposes); provided that such exercise of remedies
shall comply with the requirements of this Issuer Agreement.

(e)
Confirms that the Pledged Shares have been validly issued and are fully paid and
non-assessable.

(f)
Agrees that:

(i)
The Company shall use its best efforts to cause the transfer agent for the
Common Stock (the “Transfer Agent”) to, within five Business Days (as defined in
the Loan Agreement) of any Share Transfer Notification Date (as defined below)
(such actions in clauses (A) and (B), the “Share Transfer”):




2

--------------------------------------------------------------------------------



(A)
cancel the certificates (if any) representing each of the shares of Common Stock
specified to be transferred or exchanged in the relevant Share Transfer Notice
(as defined below); and

(B)
as specified in such Share Transfer Notice:

(1)
deliver or cause to be delivered (or, with one Business Day’s prior notice to
the applicable Pledgee Party, make available at its offices set forth in Section
5 below to be collected by or on behalf of such purchaser or transferee or such
Pledgee Party), in each case, one or more certificates representing the number
of shares of Common Stock and in the denominations specified in such Share
Transfer Notice (free of restrictive legends other than a restrictive legend
substantially in the form of Exhibit A hereto) registered in such names as are
specified in such Share Transfer Notice (which may include such Pledgee Party);
or

(2)
deliver or cause to be delivered the number of shares of Common Stock specified
in such Share Transfer Notice (free of restrictive legends other than a
restrictive legend substantially in the form of Exhibit A hereto) to one or more
accounts on the books and records of the Transfer Agent to reflect record
ownership of such shares of Common Stock, which accounts shall have been
established for each person specified in such Share Transfer Notice (which may
include the applicable Pledgee Party).

(ii)
“Share Transfer Notification Date” means, for any delivery of shares of Common
Stock by or at the instruction of any Pledgee Party pursuant to this Section
1(f), the first Business Day on which each of the following conditions has been
satisfied by 4:30 p.m. New York City time:

(A)
a duly completed notice substantially in the form attached hereto as Exhibit B
(each, a “Share Transfer Notice”) specifying a number of shares of Common Stock
to be transferred or a number of shares of Common Stock to be exchanged for
re-issuance in other denominations has been delivered to each of the Company and
the Transfer Agent (at its notice details set forth in Section 5 below) by any
Pledgee Party; and

(B)
delivery by the applicable Pledgee Party to the Transfer Agent (at its notice
details set forth in Section 5 below) of (1) if the specified shares of Common
Stock are in certificated form, the certificates representing the specified
number of shares of Common Stock together with (x) undated stock powers executed
by the registered holder(s) thereof in blank and bearing a “Z-level” medallion
guaranty and (y) evidence that the signatory of such stock powers was authorized
to execute such stock power on behalf of such registered holder(s), (2) if the
specified shares of Common Stock are in book-entry form on the books and records
of the Transfer Agent, (x) undated stock powers executed by the registered
holder(s) thereof in blank and bearing a “Z-level” medallion guaranty and (y)
evidence that the signatory of such stock powers was authorized to execute such
stock power on behalf of such registered holder(s), or (3) if the specified
shares of Common Stock are held through the facilities of The Depository Trust
Company (“DTC”), notice that a DWAC Deposit Notification has been or will be
delivered specifying delivery to the Transfer Agent on or before the applicable
date specified in Section 1(f)(i).

(iii)
“DWAC Deposit Notification” means, for any transfer of shares of Common Stock
held through the facilities of DTC into certificated or book-entry form pursuant
to a Share Transfer, that the DTC participant through which such shares are held
has submitted a one-sided deposit instruction through DTC’s Deposits and
Withdrawal at Custodian program to the Transfer Agent (at the Transfer Agent
account number: 50173).

(iv)
If at any time any Pledged Shares are held in certificated form, upon
notification of any assignment or transfer in accordance with Section 3(j)
hereof of the Advances (as defined in the Loan Agreement) or any portion thereof
together with all related security and Collateral by Pledgee to an existing or
new Lender (a “Transferee Lender”), the Company agrees to use its commercially
reasonable efforts to cause the Transfer Agent to, if requested, within three
Business Days, issue one or more certificates representing


3

--------------------------------------------------------------------------------



the transfer of the relevant number of such Pledged Shares from the certificate
held in Pledgee’s Collateral Account (as defined in the Loan Agreement) to a new
certificate to be held in the Transferee Lender’s Collateral Account (it being
understood that the registered holder thereof shall not change), as specified in
such notice, and make such certificate or certificates available at its offices
set forth in Section 5 below to be collected by or on behalf of the Custodian
(as defined in the Loan Agreement).
(v)
Upon notification of any transfer of any Pledged Shares in certificated form or
any portion thereof by Pledgee to an existing Lender or by an existing Lender to
Pledgee, the Company agrees to use its commercially reasonable efforts to cause
the Transfer Agent to, if requested, within three Business Days, issue one or
more certificates representing the transfer of the relevant number of Pledged
Shares from the certificate held in Pledgee’s or such existing Lender’s
Collateral Account, as the case may be, to a new certificate to be held in such
existing Lender’s or Pledgee’s Collateral Account, as the case may be, as
specified in such notice (it being understood that the registered holder thereof
shall not change), and make such certificate or certificates available at its
offices set forth in Section 5 below to be collected by or on behalf of the
Custodian.

(vi)
As used herein, and for clarity, “best efforts” and “commercially reasonable
efforts” to cause the Transfer Agent to undertake an action (A) shall not
require the Company to take any action that the Company believes in good faith,
following consultation with its outside counsel, would result in a violation or
breach of applicable law and/or exchange rules, (B) shall not require the
Company to waive any right under the Company’s charter or the Partnership
Agreement (as defined below) that is not otherwise waived, amended or made
inapplicable under this Issuer Agreement, (C) shall not require the Company to
take any action if the Company shall not have received the relevant letter (if
any) required under Section 3(b), any other document the Company is entitled to
receive under the Company’s charter or this Issuer Agreement in connection with
the applicable Share Transfer or to the extent the Company is exercising
remedies under the Company’s charter and (D) shall, subject to clauses (A), (B)
and (C), include delivering an instruction letter to the Transfer Agent (similar
in form and substance to that given by the Company to the Transfer Agent in
conjunction with the transfer of shares in connection with entry by the parties
into this Issuer Agreement). If, after using its best efforts or commercially
reasonable efforts, as applicable, to cause the Transfer Agent to undertake an
action, such action is nonetheless not taken, the Company shall have no
liability for the failure by the Transfer Agent to undertake such action
notwithstanding its best efforts or commercially reasonable efforts, as
applicable. In any litigation or proceeding against the Company by a Pledgee
Party asserting that the Company failed to use best efforts or commercially
reasonable efforts, the burden of factually establishing whether the Company
used best efforts or commercially reasonable efforts shall fall upon the Pledgee
Party. The Company shall copy Pledgee on all instructions given to the Transfer
Agent under this Section 1(f).

(g)
Agrees that, if at any time the Borrower or any Guarantor shall exercise its
Common Redemption Right (as defined in the Fourth Amended and Restated Agreement
of Limited Partnership of the Partnership dated as of December 17, 2015 (the
“Partnership Agreement”) and as such Common Redemption Right is modified with
respect to the Borrower and the Guarantors by the Stockholders Agreement dated
as of April 1, 2015 among the Company, the Partnership and the other parties
thereto (the “Stockholders Agreement”)) and shall receive Loan Party Exchanged
Shares (as defined below) in exchange for Pledged Units, the Company shall
reasonably cooperate with Pledgee and the Pledgor to cause such Loan Party
Exchanged Shares to be held through the facilities of DTC by the fifth business
day after the date that is six months from the date of delivery of such Loan
Party Exchanged Shares to the Borrower or the applicable Guarantor (or if the
Company does not meet the condition set forth in Rule 144(c)(1) under the
Securities Act on such date, on the first date thereafter on which the Company
does meet such condition), and subject to compliance with any change in
applicable law since the Initial Closing Date (as defined in the Loan
Agreement).

(h)
Agrees with respect to any purchaser of Pledged Shares in a foreclosure sale
(including Pledgee or its Affiliates), any Pledgee or its Affiliates acquiring
Pledgee Exchanged Shares following a foreclosure on Pledged Units and any
purchaser of such Pledgee Exchanged Shares, in each case, that is not, and has
not been for the immediately preceding three months, an “affiliate” (as defined
in Rule 144 under the Securities Act) of the


4

--------------------------------------------------------------------------------



Company, that, if such shares are then eligible for resale under Rule 144 and
the Company meets the condition set forth in Rule 144(c)(1), it shall use
commercially reasonable efforts to fulfill the reasonable requests of the
Transfer Agent or DTC, as the case may be, necessary for the removal of any
restrictive legend relating to Securities Act restrictions from the Pledged
Shares and/or Pledgee Exchanged Shares, and, if applicable, to cause such shares
to be exchanged for beneficial interests in global shares held by DTC or its
nominee, as promptly as practicable following delivery of an opinion of
nationally recognized counsel, which opinion and counsel are reasonably
satisfactory to the Company, that the restrictive legend is no longer required
in order to comply with the Securities Act or pursuant to the terms of such
restrictive legend.
(i)
Acknowledges that each of the Borrower and the Holdco A Guarantors has pledged
on the date hereof, and that each Holdco B Guarantor will pledge on the
Remaining Collateral Pledge Date, its rights under the Registration Rights
Agreement dated as of April 1, 2015 by and among the Company and the holders
listed on Schedule I thereto (the “Registration Rights Agreement”) to Pledgee
under the Pledge Agreements (in the form attached as an exhibit to the Loan
Agreement as in effect on the date hereof) and that the rights pledged
thereunder are subject to the terms of this Issuer Agreement.

(j)
Has been advised by the Holdco B Guarantors that they have each agreed with
Pledgee, in the Guarantee to which each such Holdco B Guarantor is party, to
effect a pledge to Pledgee (the “Future Pledge”) of Common Units that are
currently “Covered Securities” (as defined in the Stockholders Agreement) after
the expiration of the transfer restrictions set forth in Section 3.2 of the
Stockholders Agreement (the “Lock-Up Restrictions”), and hereby waives on behalf
of the Company and, in its capacity as sole general partner of the Partnership,
on behalf of the Partnership the Lock-Up Restrictions with respect to the
agreement by the Holdco B Affiliates to effect the Future Pledge of such Common
Units after the expiration of the Lock-Up Restrictions. The Company acknowledges
that references to the Pledged Units hereunder include Common Units pledged
under the Future Pledge.

(k)
Agrees that, if the Borrower notifies the Company that it proposes to obtain
Incremental Commitments (as defined in the Loan Agreement) under the Loan
Agreement from a new Lender, the Company will promptly upon request enter into
an agreement with such new Lender substantially in the form of this Issuer
Agreement if such new Lender is a permitted assignee listed on Exhibit J hereto.

Undertakings of Company as General Partner of Partnership


2. The Company, in its capacity as sole general partner of the Partnership, for
itself and for the Partnership:


(a)
Confirms that (i) the pledging of the Pledged Units and the exercise of remedies
with respect thereto, in each case, in accordance with the terms of the Pledge
Agreements (in the form attached as an exhibit to the Loan Agreement as in
effect on the date hereof) does not (assuming Pledgee’s, the Borrower’s and the
Guarantors’ compliance with their respective undertakings under this Issuer
Agreement, the Partnership Agreement (as modified by the Stockholders Agreement
and this Issuer Agreement) and the representation letter dated December 30, 2015
delivered by the Borrower and the Guarantors to the Company and the Ownership
Limit) violate the organizational documents of the Partnership and (ii) without
limiting the generality of the foregoing, the pledging of the Pledged Units to
Pledgee in accordance with the terms of the Pledge Agreements (in the form
attached as an exhibit to the Loan Agreement as in effect on the date hereof)
(but excluding from this clause (ii) any Transfer deemed to occur upon
foreclosure) is not restricted (subject to Pledgee’s, the Borrower’s and the
Guarantors’ compliance with their respective undertakings under this Issuer
Agreement) under the Partnership Agreement and does not require any further
consent from the Company, as general partner of the Partnership.

(b)
Will not, following notice by Administrative Agent or Pledgee to the Company to
the attention of the General Counsel that an Event of Default has occurred, take
any actions that are intended to materially hinder or delay the exercise of any
remedies with respect to the Pledged Shares or Pledged Units by any Pledgee
Party under the Pledge Agreements (in the form attached as an exhibit to the
Loan Agreement as in effect on the date hereof) (it being understood that this
clause (b) will not in any way prevent or limit the Company from taking


5

--------------------------------------------------------------------------------



such actions, subject to Sections 2(c)(ii)(B), 2(g), 2(h) and 2(i)(i) of this
Issuer Agreement, as it believes in good faith are advisable to comply with
applicable legal or regulatory requirements and/or stock exchange rules or
maintain the Company’s status as a REIT or the Partnership’s status as a
partnership or disregarded entity for U.S. federal and applicable state income
tax purposes); provided that such exercise of remedies shall comply with the
requirements of this Issuer Agreement.
(c)
(i)    Agrees (and the Borrower and the Guarantors hereby irrevocably instruct
the Company and the Partnership) to comply promptly with Written Instructions
with respect to any proposed Transfer (as defined in the Partnership Agreement)
of Pledged Units, the exercise of the Common Redemption Right (as defined in the
Partnership Agreement and as modified with respect to the Borrower and the
Guarantors by the Stockholders Agreement) in the name and on behalf of the
Borrower and the Guarantors, the evidencing of Pledged Units by a certificate
and matters directly relating to any of the foregoing (the “Specified Matters”),
in each case, given to the Company or the Partnership by Pledgee in the name and
on behalf of the Borrower or the Guarantors, as applicable, with respect to the
Pledged Units that are permitted under the terms of the Partnership Agreement
(as modified by the Stockholders Agreement and this Issuer Agreement) and not to
comply with any instructions relating to a Specified Matter given by the
Borrower or any Guarantor with respect to the Pledged Units unless accompanied
by a consent of the Pledgee Parties; provided that, (i) for the avoidance of
doubt, the Pledgee Parties hereby confirm and agree for the benefit of the
Company and the Partnership, at all times prior to the sale of any Pledged Units
pursuant to an exercise of remedies under the Pledge Agreements (in the form
attached as an exhibit to the Loan Agreement as in effect on the date hereof),
the Borrower or the applicable Guarantor, as applicable, shall be entitled to
exercise voting rights with respect to such Pledged Units, grant waivers,
deliver consents and/or approve amendments under each of the Partnership
Agreement, the Registration Rights Agreement and the Stockholders Agreement,
(ii) unless an Event of Default has occurred, the Borrower or the applicable
Guarantor shall be entitled to exercise its Common Redemption Right, as defined
in the Partnership Agreement and as such Common Redemption Right is modified
with respect to the Borrower and the Guarantors by the Stockholders Agreement,
so long as instructions are given by the Borrower or the applicable Guarantor to
the Company and the Transfer Agent to (A) pay any cash payable in respect of
such exercise to the applicable Collateral Accounts and (B) if the Company
elects to acquire Pledged Units subject to such exercise in exchange for shares
of Common Stock, deliver any such shares of Common Stock (“Loan Party Exchanged
Shares”) directly to the Custodian and to credit the applicable Collateral
Accounts and (iii) such Written Instructions given by Pledgee shall be in
compliance with, and not in violation of, the Partnership Agreement (as modified
by this Issuer Agreement) and this Issuer Agreement. Subject to the immediately
preceding sentence, the succeeding Subsections (ii) and (iii) below and Section
4(i), Pledgee shall have the right to exercise any right of the Borrower or any
Guarantor arising under Section 11.3 or Section 15.1.A and 15.1.B of the
Partnership Agreement or Section 4.17 of the Stockholders Agreement (excluding
Section 4.17(g) of the Stockholders Agreement) with respect to the Pledged Units
on behalf of the Borrower or any Guarantor.

(ii)
The Company agrees that, if Pledgee exercises the Common Redemption Right set
forth in Section 15.1.A of the Partnership Agreement (as modified by Section
4.17 of the Stockholders Agreement) on behalf of the Borrower or any Guarantor:

(A) if the Company elects to acquire Pledged Units subject to such exercise in
exchange for shares of Common Stock, the Company shall, subject to the receipt
of the documents set forth in Sections 1(f)(ii) and (iii), if and to the extent
applicable, cause the Transfer Agent to deliver such shares in book-entry form
or in certificated form, as specified by Pledgee (and if Pledgee specifies that
such shares shall be certificated, the Company shall cause the Transfer Agent to
deliver such shares to the custodian specified by Pledgee), in the denominations
specified by Pledgee (free of restrictive legends other than a restrictive
legend substantially in the form of Exhibit A hereto), no later than 9:30 a.m.
Eastern time on the Sponsor Redemption Date (as defined in the Stockholders
Agreement) registered in the name specified by Pledgee (which may be the name of
the Borrower or such Guarantor or, subject to receipt of the documents set forth
in Sections 1(f)(ii) and (iii) and Section 3(b), in each case if and to the
extent applicable, any Pledgee Party or a third party);

6

--------------------------------------------------------------------------------



(B) Sections 11.3.C and 11.6.D(i), (iii), (iv), (v), (vi), (ix) (subject to
compliance with Section 3(b) and 3(d) of this Issuer Agreement), (x), (xi) and
(xii) of the Partnership Agreement shall not apply to such exercise (nor shall
any conditions, representations or other requirements set forth in Section 3.4.B
or the fourth sentence of Section 15.1.B of the Partnership Agreement, for the
avoidance of doubt); and
(C) the amendment to the Stockholders Agreement described in Section 4(j) shall
apply to such exercise.
It is understood and agreed that the Company is agreeing to the provisions of
this Section 2(c) both in its capacity as General Partner of the Partnership and
as issuer of the Common Stock. Furthermore, it is understood and agreed that, if
(x) Pledgee delivers to the Company a Sponsor Notice of Redemption (as defined
in the Stockholders Agreement) by or on behalf of the Borrower or any Guarantor,
(y) the conditions in Section 11.6.D(ii), (vii) and (viii) of the Partnership
Agreement are satisfied and (z) the Company receives the documents set forth in
Sections 1(f)(ii) and (iii) and Section 3(b), in each case if and to the extent
applicable, then the Company shall deliver shares of Common Stock pursuant to
Section 2(c)(ii)(A) (or pay cash if it elects to effect a cash redemption)
without any other condition of any kind; provided that, if a change in
applicable law or regulation occurs after the date hereof and results in a
change in the conditions that the Company must meet in order to qualify as a
REIT, and as a result of such change the Company reasonably determines, based on
the advice of nationally recognized counsel, that it is necessary to require
information or a certification or affidavit from a purchaser of such shares
(other than the Borrower or any Guarantor) as a condition to the Company’s
obligations under this Section 2(c)(ii), the Company may impose a requirement
for such information, certification or affidavit upon at least 60 days’ notice
to Pledgee. For the avoidance of doubt, it is understood and agreed that
following issuance the Company is entitled to exercise any remedy with respect
to a holder of such shares that may be available to the Company under its
charter.
(iii)
For purposes of this Section 2(c), “Written Instructions” means written
instructions related to any Specified Matter delivered to the Company or the
Partnership by Pledgee in the manner specified in Section 5. If Pledgee shall
provide any Written Instruction that states that such Written Instruction is
given on behalf of the Borrower or any Guarantor or is intended to represent the
exercise of any right of the Borrower or any Guarantor with respect to any
Specified Matter (including the Borrower’s or any Guarantor’s Common Redemption
Right), such Written Instruction shall conclusively be determined to have been
given pursuant to this Section 2(c) and shall be subject only to the conditions
that are applicable to the exercise of such right in the name of the Borrower or
any Guarantor or are otherwise required under this Section 2(c). Notwithstanding
any change to any provision of the Partnership Agreement or the Stockholders
Agreement after the date hereof, Pledgee shall have the right to exercise any
right of the Borrower or any Guarantor with respect to any Specified Matter
(including the Borrower’s or any Guarantor’s Common Redemption Right) as such
right exists under the Partnership Agreement and the Stockholders Agreement (as
modified by this Issuer Agreement) on the date hereof, without any additional
restriction, limitation or condition. The provisions of this Section 2(c) shall
continue until such time as Pledgee notifies the Company in the manner specified
in Section 5 that the provisions of this Section 2(c) are terminated.
Notwithstanding anything to the contrary herein, the provisions of this Section
2(c) shall not have any effect with respect to Pledged Units owned by the Holdco
B Guarantors until the Administrative Agent notifies the Company that the
Remaining Collateral Pledge Date has occurred.

(d)
Agrees that (and Borrower and each Guarantor hereby confirms its agreement
that), notwithstanding anything to the contrary in the books and records of the
Partnership’s transfer agent, no right of Borrower or any Guarantor in respect
of its Pledged Units may be Transferred, including by way of assignment, other
than as directed by Pledgee pursuant to this Issuer Agreement, and any attempted
Transfer in violation of this provision shall be null and void ab initio.
Notwithstanding anything to the contrary herein, the provisions of this clause
(d) shall not have any effect with respect to Pledged Units owned by the Holdco
B Guarantors until the Administrative Agent notifies the Company that the
Remaining Collateral Pledge Date has occurred.


7

--------------------------------------------------------------------------------



(e)
Confirms that, notwithstanding the appointment of a transfer agent with respect
to the Common Units, the determination of which persons are Partners (as defined
in the Partnership Agreement) of the Partnership and which persons have rights
in respect of Partnership Interests (as defined in the Partnership Agreement)
shall be made as specified in the Partnership Agreement and shall not be
affected in any way by any register maintained by such transfer agent, which
register has no legal significance and is not evidence of which persons are
Partners of the Partnership or have rights in respect of Partnership Interests.

(f)
Agrees that, without the prior written consent of Pledgee, it will not make or
consent to an election to treat the Common Units as “securities” for purposes of
Article 8 of the Uniform Commercial Code (as in effect in any state).

(g)
Agrees that, in connection with any Transfer (as defined in the Partnership
Agreement) of Pledged Units to any Pledgee Party (and not to a third party) in
connection with an exercise of remedies under the Pledge Agreements (in the form
attached as an exhibit to the Loan Agreement as in effect on the date hereof),
if Pledgee delivers to the Company or the Partnership (x) a Written Instruction
instructing it to give effect to any Transfer of Pledged Units to any Pledgee
Party, (y) a joinder to the Partnership Agreement in the form attached hereto as
Exhibit D and (z) an executed IRS Form W-9 or the appropriate IRS Form W-8, as
applicable, and California Form 590 or 588, as applicable (or any successor
forms necessary to enable the Partnership to comply with its withholding and
information reporting obligations), then, notwithstanding anything to the
contrary in the Partnership Agreement and without any further condition set
forth in the Partnership Agreement or otherwise:

(i)
such Pledgee Party shall be deemed to have satisfied in full the requirements
set forth in the last sentence of Section 3.4.B of the Partnership Agreement,
which shall have no force and effect with respect to such Pledgee Party;

(ii)
no consent of the Company or the Partnership shall be required under Section
11.3.C(ii) of the Partnership Agreement with respect to such Transfer; and

(iii)
Sections 11.1.C, 11.6.D(v) and 11.6.E of the Partnership Agreement shall not
apply to such Transfer.

(h)
Agrees that, in connection with any Transfer (as defined in the Partnership
Agreement) of Pledged Units to any person other than a Pledgee Party (whether
such Transfer is made to such person directly from the Borrower or the
applicable Guarantor or from a Pledgee Party following an initial Transfer to
such Pledgee Party from the Borrower or the applicable Guarantor) made in
connection with or following an exercise of remedies under the Pledge Agreements
(in the form attached as an exhibit to the Loan Agreement as in effect on the
date hereof):

(i)
The Initial Holding Period (as defined in the Partnership Agreement) shall not
apply to any Pledgee Party.

(ii)
Section 11.6.E of the Partnership Agreement shall not apply to such Transfer.

(i)
Notwithstanding the requirements of Section 15.1 of the Partnership Agreement:

(i)
The Initial Holding Period (as defined in the Partnership Agreement) shall not
apply to any Pledgee Party in connection with its exercise of the Common
Redemption Right.

(ii)
If any Pledgee Party (the “Tendering Pledgee Party”) shall at any time acquire
Pledged Units in connection with an exercise of remedies under the Pledge
Agreements (in the form attached as an exhibit to the Loan Agreement as in
effect on the date hereof), such Pledgee Party shall thereby become a Qualifying
Common Party (as defined in the Partnership Agreement) and may from time to time
exercise its Common Redemption Right by delivering to the Company written
notice, executed by a duly authorized signatory of such Pledgee Party, in the
form attached hereto as Exhibit E (a “Pledgee Party Notice of Redemption”),


8

--------------------------------------------------------------------------------



and which delivery shall be deemed to be a “Common Unit Notice of Redemption” in
respect of a “Common Redemption” (each as defined in the Partnership Agreement);
(iii)
upon receipt of a Pledgee Party Notice of Redemption, the Company shall give
notice to the Tendering Pledgee Party prior to 9:30 a.m. Eastern time on the
immediately following Business Day (the “Election Time”) of its election to
either (A) cause the Partnership to redeem all of the Tendering Pledgee Party’s
Tendered Common Units (as defined in the Partnership Agreement) in exchange for
an aggregate cash amount equal to the product (the “Pledgee Party Cash Amount”)
of (x) the Market Price (as defined in the Partnership Agreement) of a share of
Common Stock as of the date of receipt of such Pledgee Party Notice of
Redemption multiplied by (y) the Common Unit REIT Shares Amount (as defined in
the Partnership Agreement) determined as of the Pledgee Party Redemption Date
(as defined below) or (B) acquire all of the Tendering Pledgee Party’s Tendered
Common Units in exchange for a number of newly-issued shares of Common Stock
equal to the Common Unit REIT Shares Amount (as defined in the Partnership
Agreement) (the “Pledgee Exchanged Shares”); provided that the date of “receipt”
of a Pledgee Party Notice of Redemption shall (1) for purposes of determining
the Pledgee Party Cash Amount and the Election Time, be (x) the date on which
the Pledgee Party Notice of Redemption is received by the Company if received
prior to 6:00 p.m. Eastern time or (y) the Business Day following the date on
which the Pledgee Party Notice of Redemption is received by the Company if
received later than 6:00 p.m. Eastern time and (2) for purposes of determining
the Pledgee Party Redemption Date, be (x) the date on which the Pledgee Party
Notice of Redemption is received by the Company if received prior to 4:30 p.m.
Eastern time or (y) the Business Day following the date on which the Pledgee
Party Notice of Redemption is received by the Company if received later than
4:30 p.m. Eastern time, in each case, the time of receipt being the time
transmitted by electronic mail to each of the Chief Executive Officer, Chief
Financial Officer, Chief Accounting Officer, Chief Investment Officer and
General Counsel of the Company at the addresses set forth in Exhibit F
(excluding any officer roles that are vacant at such time); provided, further,
that in the event that the Company fails to give such notice prior to the
Election Time, the Company shall be deemed to have elected to cause the
Partnership to redeem all such Tendered Common Units in exchange for Pledgee
Exchanged Shares pursuant to the preceding clause (B);

(iv)
in the event that the Company elects to cause the Partnership to redeem all of
the Tendering Pledgee Party’s Tendered Common Units in exchange for the Pledgee
Party Cash Amount, the Company shall deliver the Pledgee Party Cash Amount by
wire transfer of immediately available funds (to the account(s) designated by
the Tendering Pledgee Party) no later than three (3) Business Days following the
date of receipt of the Pledgee Party Notice of Redemption (the “Pledgee Party
Redemption Date”, which shall be deemed to be the “Cut-Off Date” for purposes of
the Partnership Agreement); provided that, if the Company fails to cause the
Partnership to deliver the Pledgee Party Cash Amount by the Pledgee Party
Redemption Date, subject to Section 2(j), the Company shall be deemed to have
elected to cause the Partnership to redeem all such Tendered Common Units in
exchange for Pledgee Exchanged Shares pursuant to Section 2(i)(iii)(B) and for
such purpose the Pledgee Party Redemption Date shall be deemed to be postponed
to the third Business Day following the original Pledgee Party Redemption Date;
provided, further, that the Tendering Pledgee Party shall continue to own all
Tendered Common Units and be treated as a Common Limited Partner (as defined in
the Partnership Agreement) with respect to such Tendered Common Units for all
purposes of the Partnership Agreement, until such Tendered Common Units are paid
for in full as provided herein;

(v)
in the event that the Company elects (or is deemed to have elected) to acquire
all of the Tendering Pledgee Party’s Tendered Common Units in exchange for
Pledgee Exchanged Shares, on the Pledgee Party Redemption Date the Company shall
use its commercially reasonable efforts to promptly fulfill the reasonable
requests of the Transfer Agent necessary for the Transfer Agent to deliver such
Pledgee Exchanged Shares in book-entry form in the denominations specified by
Pledgee (free of restrictive legends other than a restrictive legend
substantially in the form of Exhibit A hereto), no later than 9:30 a.m. Eastern
time on the Pledgee Party Redemption Date registered in the name specified by
the Tendering Pledgee Party (which, subject to the Ownership Limit, may be the
name of any Pledgee Party or, subject to Section 3(b), a third party), which
Pledgee Exchanged Shares shall be duly authorized, validly issued,


9

--------------------------------------------------------------------------------



fully paid and non-assessable and free of any pledge, lien, encumbrance or
restriction, other than the Ownership Limit and, to the extent applicable, the
Securities Act and relevant state securities or “blue sky” laws, and immediately
upon such delivery the Tendering Pledgee Party shall be deemed to have delivered
the Tendered Common Units to the Company in exchange for such Pledgee Exchanged
Shares; and
(vi)
if (A) concurrently with the delivery of the applicable Pledgee Party Notice of
Redemption, such Tendering Pledgee Party shall have delivered to the Company a
certificate executed by a duly authorized signatory of the Tendering Pledgee
Party in the form attached hereto as Exhibit G, (B) the Shelf Registration
Statement (as defined in the Registration Rights Agreement) is effective, the
Company is eligible to use the Shelf Registration Statement and the plan of
distribution in the prospectus included in the Shelf Registration Statement (the
“Resale Prospectus”) covers the offering contemplated pursuant to the
immediately following clause (C), (C) concurrently with the delivery of a
Pledgee Party Redemption Notice, the applicable Tendering Pledgee Party provides
written notice to the Company (x) that such Tendering Pledgee Party has entered
into a firm underwriting agreement or other binding agreement and, pursuant to
which, it has sold or will (on or prior to the Pledgee Party Redemption Date)
sell shares of Common Stock pursuant to the Resale Prospectus in an amount equal
to the number of Pledgee Exchanged Shares that may be issued by the Company in
connection with the redemption of the Tendering Pledgee Party’s Tendered Common
Units pursuant to this Section 2(i), and (y) identifying, and providing all
necessary information to give effect to the issuance and delivery of shares of
Common Stock to, the intended recipient(s) of such shares (the “Proposed
Recipients”), (D) the issuance of Pledgee Exchanged Shares to the Tendering
Pledgee Party in exchange for such Tendering Pledgee Party’s Tendered Common
Units would not otherwise be prohibited by the Ownership Limit as determined by
the General Partner in its sole discretion and (E) no Suspension Period (as
defined in the Registration Rights Agreement) is then in effect or has been
declared by the Company within one Business Day after the delivery of the
applicable Pledgee Party Notice of Redemption, then (x) the Company agrees that
such Tendering Pledgee Party’s Tendered Common Units shall not be redeemed by
the Partnership for cash as described in Section 2(i)(iii) and (y) in lieu of
issuing the Pledgee Exchanged Shares to the Tendering Pledgee Party as described
in Section 2(i)(v), the Company shall issue and deliver such Pledgee Exchanged
Shares, which Pledgee Exchanged Shares shall not contain a legend regarding
restrictions under the Securities Act, to the Proposed Recipients (in the
proposed denominations set forth in such written notice), which delivery may be
effected through DTC’s Deposit and Withdrawal at Custodian service or Direct
Registration System (to the extent such deliveries are requested and reasonably
available), no later than 9:30 a.m. Eastern time on the Pledgee Party Redemption
Date.

(j)
Notwithstanding anything to the contrary in this Issuer Agreement or the
provisions of Section 15.1.A, 15.1.B or 15.1.H of the Partnership Agreement,
Pledgee hereby agrees that it shall have no rights to require the Partnership to
redeem Common Units for cash, to the extent the Company’s election to acquire
such Common Units in exchange for shares of Common Stock pursuant to Section
15.1.B of the Partnership Agreement would otherwise be prohibited by the
Ownership Limit (but giving effect to, and subject to the terms of, this Issuer
Agreement).



(k)
In connection with a Transfer of Pledged Units to a Pledgee Party pursuant to
Section 2(g), such Pledgee Party shall be deemed to have satisfied Section
3.4.C(iii) of the Partnership Agreement provided that, after such Transfer, the
Common Units held by such Pledgee Party, the Borrower, any Guarantor, the
Blackstone Entities (as defined in the Loan Agreement), any other Lender under
the Loan Agreement as a result of the exercise of remedies thereunder and any
other person who holds Common Units that were initially issued to the Borrower,
the Guarantors or their respective Affiliates or predecessors are held, in the
aggregate, by no more than thirty (30) partners (excluding as partners for these
purposes any Flow-Through Partners (as defined in the Partnership Agreement)
unless a principal purpose of the use of the Flow-Through Entity (as defined in
the Partnership Agreement) through which such partners invest was to permit the
Partnership to satisfy the 100-partner limitation within the meaning of Treas.
Reg. Section 1.7704-1(h)(3)(ii)).






10

--------------------------------------------------------------------------------



Undertakings of Pledgee


3. Pledgee hereby irrevocably acknowledges and agrees with the Company, for
itself and for each other Pledgee Party, that:
 
(a)
The Pledged Shares and any Pledgee Exchanged Shares are subject to the
provisions set forth in the Company’s organizational documents, including
without limitation Article VI of the Company’s charter and the restrictive
legend set forth in Section 6.2.9 therein. Pledgee agrees with the Company that
each Pledgee Party shall comply with such provisions in connection with any
foreclosure sale to it. Pledgee further agrees that, if the Company requests any
information, certification or affidavit from any third party (other than the
Borrower or any Guarantor) that purchases Pledged Shares or Pledgee Exchanged
Shares from any Pledgee Party, such Pledgee Party will reasonably cooperate with
the Company’s efforts to obtain such information, certification or affidavit.



(b)
The Pledged Shares and any Pledgee Exchanged Shares have not been registered
under the Securities Act or any applicable state securities laws, and are and
will be therefore “restricted securities” within the meaning of Rule 144, and
agrees that the Pledged Shares and any Pledgee Exchanged Shares may not be sold,
pledged, hypothecated or otherwise made subject to a security interest or
otherwise transferred (it being understood that a release of the Pledged Shares
from the lien granted under the relevant Pledge Agreement shall not constitute a
“transfer” for these purposes) except following an Event of Default:



(i)
to the Company or any Subsidiary (as defined in the Loan Agreement) thereof;



(ii)
pursuant to a transaction registered under the Securities Act;



(iii)
pursuant to Rule 144, assuming that (A) subject to clause (B) below, the holding
period for any Pledgee Party under Rule 144 with respect to Pledged Shares shall
be deemed to have commenced on the later of the Initial Closing Date or the date
the Commitment (as defined in the Loan Agreement) was made in respect of the
Advance under the Loan Agreement to which such foreclosure sale relates (as
reasonably determined by such Pledgee Party) or (B) if later, the holding period
for any Pledgee Party under Rule 144 with respect to any Pledgee Exchanged
Shares or any Loan Party Exchanged Shares shall be deemed to have commenced on
the applicable Pledgee Party Redemption Date or Sponsor Redemption Date (as
defined in the Stockholders Agreement), as applicable; or



(iv)
otherwise in a transaction exempt from registration under the Securities Act
where (A) such shares are directly registered on the books and records of the
Transfer Agent, or are in certificated form, in the name of the Borrower, any
Guarantor, any Pledgee Party or the relevant purchaser and such shares of Common
Stock are legended with a transfer restriction legend in the form set forth on
Exhibit A hereto and either:



(1)
the purchaser is an “institutional accredited investor” under the Securities Act
and in the aggregate owns and invests on a discretionary basis not less than
$25,000,000 in investments, such shares of Common Stock are legended with a
transfer restriction legend in the form set forth on Exhibit A hereto and prior
to settlement the Company is provided with a seller’s letter of representation
in the form attached hereto as Exhibit C-1 and a buyer’s letter of
representation in the form attached hereto as Exhibit C-2, and, such purchaser
buys a number of shares of Common Stock for an aggregate price of at least $2.5
million; or



(2)
prior to settlement the Company is provided with an opinion of nationally
recognized counsel, which opinion and counsel are reasonably acceptable to the
Company, that such shares of Common Stock may be sold in the applicable
transaction without registration under the Securities Act and such purchaser
agrees to the limitations set forth in this Section 3(b), or






11

--------------------------------------------------------------------------------



(B) in the case of Pledged Shares that satisfy the requirements set forth under
Rule 144A(d)(3)(i) under the Securities Act, such shares are directly registered
on the books and records of the Transfer Agent, or are in certificated form, in
the name of the Borrower, any Guarantor, any Pledgee Party or the relevant
purchaser and are legended with a transfer restriction legend in the form set
forth on Exhibit A hereto, seller reasonably believes that the purchaser is a
qualified institutional buyer (as defined in Rule 144A) and the Company is
provided with a buyer’s letter of representation in the form attached as Exhibit
H where the portion of such Exhibit indicated by “[***]” shall be completed in a
manner so that the Pledged Shares to be purchased by such purchaser are subject
to the same Rule 144 holding period that applies to any Pledgee Party with
respect to such Pledged Shares pursuant to Section 3(b)(iii).


(c)
The Pledged Units are subject to the provisions set forth in the Partnership
Agreement (as modified by the Stockholders Agreement and this Issuer Agreement).
Pledgee agrees with the Company that each Pledgee Party shall comply with such
provisions in connection with any foreclosure.

(d)
The Pledged Units have not been registered under the Securities Act or any
applicable state securities laws, and are therefore “restricted securities”
within the meaning of Rule 144, and agrees that the Pledged Units may not be
sold, pledged, hypothecated or otherwise made subject to a security interest or
otherwise transferred (it being understood that a release of the Pledged Units
from the lien granted under the relevant Pledge Agreement and the exercise of
the Common Redemption Right with respect to Pledged Units shall not constitute a
“transfer” for these purposes) except following an Event of Default:



(i)
to the Company, the Partnership or any Subsidiary thereof;



(ii)
pursuant to a transaction registered under the Securities Act;



(iii)
pursuant to Rule 144, assuming that the holding period for any Pledgee Party
under Rule 144 shall be deemed to have commenced (A) subject to clause (B)
below, on the later of the Initial Closing Date or the date the Commitment was
made in respect of the Advance under the Loan Agreement to which such
foreclosure sale relates (as reasonably determined by such Pledgee Party) or (B)
if later, in the case of Pledged Units that are Remaining Collateral, on the
date such Common Units were first pledged to any Applicable Lender; or



(iv)
otherwise in a transaction exempt from registration under the Securities Act
where:



(A)
the purchaser is an “institutional accredited investor” under the Securities Act
and in the aggregate owns and invests on a discretionary basis not less than
$25,000,000 in investments and prior to settlement the Company is provided with
a seller’s letter of representation in the form attached hereto as Exhibit I-1
and a buyer’s letter of representation in the form attached hereto as Exhibit
I-2, and, such purchaser buys a number of Common Units for an aggregate price of
at least $2.5 million; or



(B)
prior to settlement the Company is provided with an opinion of nationally
recognized counsel, which opinion and counsel are reasonably acceptable to the
Company, that such Common Units may be sold in the applicable transaction
without registration under the Securities Act and such purchaser agrees to the
limitations set forth in this Section 3(d).

(e)
As a condition to acquiring any Pledged Units, Pledgee will be required to
execute a joinder to the Partnership Agreement in the form attached hereto as
Exhibit D and will be required to comply with the terms and conditions of the
Partnership Agreement (as modified by this Issuer Agreement) and this Issuer
Agreement.

(f)
As a condition to the transfer of any Pledged Units by Pledgee, any transferee
thereof will be required to execute a joinder to the Partnership Agreement in
form and substance reasonably satisfactory to the Company and will be required
to comply with the terms and conditions of the Partnership Agreement.


12

--------------------------------------------------------------------------------



(g)
Upon any release of Pledged Shares from Pledgee’s Collateral Account, which are
not in certificated form or book-entry form registered on the books and records
of the Transfer Agent and subject to a restrictive legend, and the lien granted
under the relevant Pledge Agreement (other than a transfer to an Acceptable
Collateral Account or to settle a sale registered under the Securities Act or
effected pursuant to Rule 144), Pledgee shall reasonably cooperate with Company
and the Transfer Agent to facilitate the registration of such Pledged Shares on
the books and records of the Transfer Agent in the name of the Borrower or the
Guarantors or, in accordance with Section 3(b), the name of any other party, as
applicable, and subject to a restrictive legend in the form of Exhibit A. The
Pledgee agrees to notify the Company prior to such release and to provide all
cooperation as may be reasonably requested by the Company or the Transfer Agent
to effect the re-coding of such restrictive legend. “Acceptable Collateral
Account” means a Collateral Account subject to the control of a Lender (other
than control by virtue of another Lender acting as its agent for perfection)
that, in the case of a Lender other than Pledgee, either (i) is party to an
agreement with the Company substantially identical to this Issuer Agreement
dated as of even date herewith (an “Other Issuer Agreement”) or (ii) has
executed a joinder to this Issuer Agreement or an Other Issuer Agreement
pursuant to Section 3(j) hereof or thereof, as applicable.

(h)
If any Pledgee Party reasonably determines that it is, at the time of any sale
of Pledged Shares or Pledgee Exchanged Shares pursuant to clause (b)(iii) above,
the time of any sale of Pledged Units pursuant to clause (d)(iii) above or at
any time during the preceding three months has been, an affiliate of the Company
(within the meaning of Rule 144) (in the case of any sale of Pledged Shares or
Pledgee Exchanged Shares) or an affiliate of the Partnership (in the case of any
sale of Pledged Units), then such Pledgee Party will comply with the conditions
set forth in Rule 144 applicable to sales by affiliates, including the manner
and volume conditions thereunder.

(i)
It has the power to execute and deliver this Issuer Agreement and to perform its
obligations hereunder and has taken all necessary action to authorize such
execution, delivery and performance, and its obligations under this Issuer
Agreement constitute its legal, valid and binding obligations, enforceable in
accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).

(j)
Pledgee shall not have the right to assign its rights under this Issuer
Agreement, except (i) with the consent of the Company or (ii) to any permitted
assignee listed on Exhibit J hereto. Any assignee of Pledgee’s rights and
obligations permitted pursuant to the preceding sentence shall deliver to the
Company, to the Borrower and to each Guarantor an executed counterpart in the
form of Exhibit K hereto to a deemed agreement with terms and conditions
identical to those contained in this Issuer Agreement, except that such assignee
shall be substituted for Pledgee in such agreement. Upon such delivery, such
agreement shall be deemed to be automatically effective among such assignee, the
Company, the Borrower and each Guarantor without further action by the Company,
the Borrower and each Guarantor. Pledgee will not transfer any Collateral
consisting of equity securities of the Company or the Partnership to or at the
direction of any such assignee except in compliance with the terms of this
Issuer Agreement, the Company’s charter and the Partnership Agreement (as
modified by this Issuer Agreement).

(k)
Unless an Event of Default has occurred and is continuing, Pledgee covenants,
for the benefit of the Borrower and the Guarantors, that it will not deliver
Written Instructions concerning the Pledged Units, except in accordance with
this Issuer Agreement.

(l)
Pledgee agrees, solely for the benefit of the Borrower and the Guarantors, that
it will notify the Company that the provisions of Section 2(c) are terminated
promptly following request from the Borrower or any Guarantor delivered at a
time when (i) all Obligations (as defined in the Loan Agreement) (other than
contingent indemnification obligations for which no claim has been asserted or
accrued) owed to Pledgee and any Agented Lender (as defined in the Loan
Agreement) with respect thereto and any Related Parties of the foregoing have
been paid in full and (ii) the Commitments (as defined in the Loan Agreement) of
Pledgee and any Agented Lender have been terminated in full (the “Termination
Date”).


13

--------------------------------------------------------------------------------



(m)
Pledgee is not, and has not been during the preceding three months, an affiliate
(within the meaning of Rule 144) of the Company or the Partnership.

(n)
Pledgee acknowledges that the transfer agent of the Company and the Partnership
maintains rules and requirements with respect to the transfer of shares of
Common Stock and Common Units and with respect to the removal of legends.

(o)
Pledgee agrees that, upon reasonable request of the Company for further
assistance, clarification or facilitating documentation of the type specified in
Sections 1(f)(ii) and (iii) in connection with any matter set forth in Section
1(f) or 2(c), it will (and, if necessary to give effect to a transfer, will use
good faith efforts to cause the relevant transferee to) cooperate in good faith
with the Company to provide such assistance, clarification or facilitating
documentation.

(p)
Pledgee agrees that the Company and its directors, officers and employees shall
have no liability to any Pledgee Party for any breach of this Issuer Agreement
by the Company that is caused, directly or indirectly, by the actions or
omissions of the Borrower or any Guarantor.

(q)
Pledgee agrees that, at the time of exercising the Common Redemption Right
(whether on Pledgee’s own behalf or on behalf of the Borrower or any Guarantor),
Pledgee will notify the Company in writing whether or not any Pledgee Party is
or intends to be part of a “group” (as that term is used for purposes of Section
13(d)(3) of the Securities Exchange Act of 1934, as amended) with any other
Lender under the Loan Agreement, any Affiliate of such other Lender, the
Borrower or any Guarantor with respect to the shares of Common Stock received in
connection with such exercise. If Pledgee notifies the Company that any Pledgee
Party is or intends to be part of a group with any other Lender under the Loan
Agreement, any Affiliate of such other Lender, the Borrower or any Guarantor
with respect to such shares (a “Group Notice”), Pledgee covenants that such
exercise will comply with the Ownership Limit as applied to the specified group
as a group. If Pledgee notifies the Company that each Pledgee Party is not and
does not intend to be part of a group with any other Lender under the Loan
Agreement, any Affiliate of such other Lender, the Borrower or any Guarantor
with respect to such shares (a “Non-Group Notice”), Pledgee covenants that no
Pledgee Party will thereafter become a part of such a group with respect to such
shares unless, at the time of becoming a part of such a group, such group is in
compliance with the Ownership Limit as applied to such group and at such time
Pledge Party provides a Group Notice to the Company.

(r)
On the date hereof, Pledgee has provided the Company with a true and correct
copy of the Loan Agreement (including the form of Pledge Agreements attached as
exhibits thereto) as in effect on the date hereof.

(s)
Pledgee acknowledges that the Borrower and the Guarantors are subject to
“standstill” obligations under the Stockholders Agreement.

Undertakings of the Borrower and Guarantors


4. The Borrower and each Guarantor:


(a)
Makes the instructions to the Company and the Partnership specified in Sections
1 and 2 as being made by the Borrower or such Guarantor and will not revoke such
instructions or take any action intended to induce the Company or the
Partnership to take any action inconsistent with such instructions.

(b)
Agrees to take any administrative action reasonably requested by Pledgee which
is necessary to allow the Partnership and/or the Company to comply with their
respective obligations under Section 1(f), 2(c) or Section 2(i)(iii) hereof, as
applicable (including, by way of example, executing any documentation as the
beneficial owner necessary to reflect the exchange of Pledged Units for Pledgee
Exchanged Shares or any documentation required by the Transfer Agent of the
types set forth in Sections 1(f)(ii) and (iii)); provided that any such request
shall comply with the requirements of this Issuer Agreement.




14

--------------------------------------------------------------------------------



(c)
Consents to the provisions of Sections 1 and 2 and to Pledgee’s agreements under
Section 3.

(d)
Agrees that, if Pledgee proposes to accept Pledged Units after an Event of
Default in full or partial satisfaction of the Obligations at a price for each
Pledged Unit equal to the Market Price (as defined in the Partnership Agreement)
of the Common Stock on a date within five Business Days of the date of such
proposal, the Borrower and each Guarantor will agree to the terms of such
acceptance in a record authenticated within two Business Days after the date of
such proposal. If the Borrower or any Guarantor does not provide such agreement
pursuant to the immediately preceding sentence, Pledgee acknowledges and agrees
that it may not proceed with such proposed acceptance of Pledged Units and that
the failure to provide such agreement shall not give Pledgee the right to pursue
any remedy against Borrower or any Guarantor.

(e)
Agrees that it will not make or consent to make any Pledged Units “financial
assets” as defined in Article 8 of the Uniform Commercial Code (as in effect in
any state), and that any attempt to do so shall be null and void ab initio.

(f)
Agrees that it will provide prompt written notice to Pledgee of its receipt from
the Company of notice of any amendment to the Partnership Agreement.

(g)
Agree, jointly and severally, to reimburse the Company for all fees and expenses
of the Company and the Partnership (including without limitation, all fees and
expenses of counsel to the Company and the Partnership) incurred in connection
with the negotiation of and entry into this Issuer Agreement.



(h)
Agree, jointly and severally, to reimburse the Company for all fees and expenses
of the Company and the Partnership (including without limitation, all fees and
expenses of counsel to the Company and the Partnership) incurred in connection
with the transactions contemplated hereby after the date of this Issuer
Agreement (including without limitation, in connection with facilitating any
rights exercised by the Pledgee hereunder from time to time); provided that the
aggregate amount Borrower and the Guarantors may be required to pay under this
Section 4(h) shall not exceed $300,000.



(i)
Acknowledges and agrees that it has not entered, and for so long as the Advances
are outstanding will not enter, into any agreement, arrangement or understanding
with Pledgee or any of its Affiliates that provides Pledgee or any of its
Affiliates with any consent, waiver, approval or other similar right with
respect to the Partnership Agreement, the Registration Rights Agreement, the
Stockholders Agreement or this Issuer Agreement, other than as expressly set
forth in this Issuer Agreement. The Borrower and each Guarantor further agrees
that for so long as the Advances are outstanding, it shall not consult with
Pledgee or any of its Affiliates in connection with granting any waivers,
delivering any consents or approving any amendments under each of the
Partnership Agreement, the Registration Rights Agreement and the Stockholders
Agreement.

(j)
Agrees that, from time to time, if an Event of Default has occurred and is
continuing and Pledgee notifies the Borrower or such Guarantor that Pledgee
intends to exercise the Common Redemption Right on the Borrower’s or such
Guarantor’s behalf pursuant to Section 2(c), the Borrower or such Guarantor
shall, as promptly as practicable and in any event within one Business Day of
receipt of such notice, execute and deliver to Pledgee and the Company a duly
completed Sponsor Notice of Redemption (as defined in the Stockholders
Agreement) tendering for redemption the number of Common Units specified in
Pledgee’s notice; provided that if Pledgee notifies the Borrower or such
Guarantor that any shares of Common Stock to be issued in connection with such
exercise will be issued in the name of Borrower or such Guarantor, the Borrower
and the Guarantors shall not be required to execute and deliver such Sponsor
Notice of Redemption with respect to a number of Common Units that, when taken
together with Pledgee’s Applicable Percentage (as defined in the Loan Agreement)
of the number of shares of Common Stock then held in the Collateral Accounts,
would exceed the product of Pledgee’s Applicable Percentage and 9.8% of either
(A) the aggregate of the outstanding shares of Common Stock or (B) the aggregate
of the outstanding shares of Capital Stock (as defined in the Company’s
charter), in each case based on the most recent information provided by the
Company but giving effect to the number of shares of Common Stock that may be
issued in connection with such exercise. The Borrower and each Guarantor
represents and warrants that it does not, and the Blackstone Entities do not,
Beneficially Own


15

--------------------------------------------------------------------------------



or Constructively Own (as such terms are defined in the Company’s charter) any
shares of Common Stock other than shares held in the Collateral Accounts and up
to 349,366 shares held by Nantucket and Blackhawk (which are not subject to the
Pledge Agreements (in the form attached to the Loan Agreement as in effect on
the date hereof)), and agrees that such representation and warranty shall remain
true until this Issuer Agreement is terminated (except for any shares of Common
Stock that are released from the Collateral Accounts in connection with a
Permitted Sale Transaction).
(k)
Agrees, on behalf of itself and on behalf of each of its Affiliates that is
party the Stockholders Agreement, that if it or any such Affiliate delivers a
Sponsor Notice of Redemption (as defined in the Stockholders Agreement) on its
own behalf after the Company receives notice pursuant to Section 1(d) from the
Administrative Agent or Pledgee that an Event of Default has occurred, and
during such time as Pledgee is exercising remedies with respect to the Common
Units, then the first proviso to Section 4.17(d)(iii) of the Stockholders
Agreement shall be deleted and replaced by the following: “provided, that if the
Operating Partnership fails to deliver the Sponsor Cash Amount by the Sponsor
Redemption Date, the Company shall be deemed to have elected to cause the
Operating Partnership to redeem all such Tendered Common Units in exchange for
Exchange Common Shares pursuant to Section 4.17(d)(ii)(B) and for such purpose
the Sponsor Redemption Date shall be deemed to be postponed to the third
Business Day following the original Sponsor Redemption Date.”

(l)
Represents and warrants to the Company, the Partnership and the Pledgee Parties
that it has consulted with the Company’s Transfer Agent, and the Transfer Agent
has confirmed to the Borrower (i) that it would be capable of giving effect to
the Share Transfer within the time periods contemplated in Section 1(f) and (ii)
that, assuming the Company delivers an instruction letter to the Transfer Agent
(similar in form and substance to that given by the Company to the Transfer
Agent in conjunction with the transfer of shares in connection with entry by the
parties into this Issuer Agreement), no opinions of counsel, certificates or
other documents are required to be delivered to any party for the Transfer Agent
to give effect to the Share Transfer, other than the requirements set forth in
clauses (i) and (ii) of the definition of “Share Transfer Notification Date”
(and, in each case, the Borrower has provided Pledgee, or will use commercially
reasonable efforts to provide Pledgee as soon as practicable after the date
hereof, with a copy of an e-mail from the Transfer Agent setting forth the basis
for its representation and warranty).

(m)
Agrees, on behalf of itself and on behalf of each of its Affiliates that is
party to the Stockholders Agreement, that if any Lender under the Loan Agreement
or any Affiliate or any other transferee of such Lender is admitted as a Partner
in accordance with the terms of the Partnership Agreement and this Issuer
Agreement as a result of acquiring Pledged Units in connection with an exercise
of remedies under the Pledge Agreements, then the words “thirty (30) partners”
in Section 4.17(c) of the Stockholders Agreement shall be deleted and replaced
with a number equal to the difference between 30 and such number of Lenders,
their Affiliates or transferees admitted to the Partnership in accordance with
the terms of this Issuer Agreement.

Miscellaneous


5. Except as otherwise provided herein, any notice to any party under this
Issuer Agreement shall be deemed received by such party at the time when such
notice shall have been transmitted by electronic mail to (A) in the case of the
Company, (i) the Chief Financial Officer of the Company at the following
address: [        ], (ii) the General Counsel of the Company at the following
address: [        ], and (iii) the Company’s outside counsel at the following
address: [        ], (B) in the case of the Borrower or the Guarantors,
[        ] and (C), in the case of the Pledgee, [        ]. The parties may
change such addresses by notifying the other parties of such change by
electronic mail transmitted to the addresses set forth above (or such other
address as to which notice has been given pursuant to the preceding sentence).








Any notice to the Transfer Agent under this Issuer Agreement shall be given as
follows:



16

--------------------------------------------------------------------------------



(i)
For purposes of delivery of any notice:



[        ]


(ii)
For purposes of delivery of any certificates or other documents:



[        ]


6. This Issuer Agreement and any claim, controversy or dispute arising under or
related to this Issuer Agreement (including, without limitation, any claims
sounding in contract law or tort law arising out of the subject matter hereof)
shall be governed by, and construed in accordance with, the laws of the State of
New York.


7. Each party hereto hereby irrevocably and unconditionally (a) submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan, the City of New York, and any appellate court from any thereof, in
any suit, action or proceeding arising out of or relating to this Issuer
Agreement, or the transactions contemplated hereby, and agrees that all claims
in respect of any such suit, action or proceeding may be heard and determined
only in such New York State court or, to the extent permitted by law, in such
Federal court, (b) waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Issuer
Agreement or the transactions contemplated hereby or thereby in any New York
State court or in any such Federal court, (c) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court, and (d) agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Service of any process, summons, notice or document by
registered mail addressed to the address of such party set forth above shall be
effective service of process against such party for any suit, action or
proceeding brought in any such court.


8. EACH PARTY HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY SUIT,
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS ISSUER AGREEMENT OR THE PERFORMANCE OF
SERVICES HEREUNDER.


9. Except with respect to claims of fraud, no party hereto shall have any
liability hereunder for any special, incidental, punitive, indirect or
consequential damages (including with respect to loss of profits).


10. This Issuer Agreement may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Issuer Agreement by facsimile or other electronic transmission
(including “pdf” or “tif “) shall be effective as delivery of a manually
executed counterpart hereof. No provision of this Issuer Agreement may be
amended or waived unless such amendment or waiver is in writing and signed, in
the case of an amendment, by the parties hereto, or, in the case of a waiver, by
the party against whom the waiver is to be effective.


11. Computershare Trust Company, N.A., as the Transfer Agent for the Common
Stock, shall be a third-party beneficiary of this Issuer Agreement and any
certificates, opinions or other documents delivered hereunder.


12. This Issuer Agreement shall expire and be of no further force and effect on
the earlier of (i) the date that is ninety days following the third anniversary
of this Agreement and (ii) the Termination Date. No amendment may be made to the
Loan Agreement or the Pledge Agreements that would directly contravene any
provision of this Issuer Agreement without the consent of the Company.


[Remainder of this page intentionally left blank]



17

--------------------------------------------------------------------------------




If the foregoing correctly sets forth our understanding, please indicate your
acceptance of the terms hereof by returning to us an executed counterpart
hereof, whereupon this Issuer Agreement shall become a binding agreement between
us; provided that the rights and obligations of the parties hereto in paragraphs
1, 2, 3 and 4 shall become effective only upon the occurrence of the Initial
Closing Date (and, for the avoidance of doubt, shall become automatically
effective and binding on the parties hereto upon the occurrence of the Initial
Closing Date).








Very truly yours,
  

[LENDER]




By:             
Name:    
Title:    




Accepted and agreed:




HUDSON PACIFIC PROPERTIES, INC.




By:                 
Name:    
Title:    











    

--------------------------------------------------------------------------------

        

Accepted and agreed:




HPP BREP V HOLDCO A LLC




By:                 
Name:    
Title:    






HPP BREP V HOLDCO B LLC




By:                 
Name:    
Title:    






HPP BREP V.F HOLDCO A LLC




By:                 
Name:    
Title:    




HPP BREP V.F HOLDCO B LLC


By:                 
Name:    
Title:    






HPP BREP V.TE.1 HOLDCO A LLC


By:                 
Name:    
Title:    






HPP BREP V.TE.1 HOLDCO B LLC


By:                 
Name:    
Title:    









    

--------------------------------------------------------------------------------

        



HPP BREP V.TE.2 HOLDCO A LLC


By:                 
Name:    
Title:    




HPP BREP V.TE.2 HOLDCO B LLC


By:                 
Name:    
Title:    






HPP BRE HOLDINGS V HOLDCO A LLC


By:                 
Name:    
Title:    






HPP BRE HOLDINGS V HOLDCO B LLC


By:                 
Name:    
Title:    






HPP BREP VI HOLDCO A LLC


By:                 
Name:    
Title:    






HPP BREP VI HOLDCO B LLC


By:                 
Name:    
Title:    










HPP BFREP VI SMD HOLDCO A LLC


By:                 
Name:    

    

--------------------------------------------------------------------------------

        

Title:    




HPP BFREP VI SMD HOLDCO B LLC


By:                 
Name:    
Title:    






HPP BRE HOLDINGS VI HOLDCO A LLC


By:                 
Name:    
Title:    






HPP BRE HOLDINGS VI HOLDCO B LLC


By:                 
Name:    
Title:    






HPP BREP VI.TE.1 HOLDCO A LLC


By:                 
Name:    
Title:    






HPP BREP VI.TE.1 HOLDCO B LLC


By:                 
Name:    
Title:    




HPP BREP VI.TE.2 HOLDCO A LLC


By:                 
Name:    
Title:    






HPP BREP VI.TE.2 HOLDCO B LLC


By:                 
Name:    

    

--------------------------------------------------------------------------------

        

Title:    






HPP BREP VI AV HOLDCO A LLC


By:                 
Name:    
Title:    






HPP BREP VI AV HOLDCO B LLC


By:                 
Name:    
Title:    






HPP BREP (AIV) VI HOLDCO A LLC


By:                 
Name:    
Title:    






HPP BREP (AIV) VI HOLDCO B LLC


By:                 
Name:    
Title:    





    

--------------------------------------------------------------------------------

        

EXHIBIT A




FORM OF RESTRICTIVE LEGEND


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.
SAID SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH
ACT OR SUCH APPLICABLE STATE SECURITIES LAWS.
THE CORPORATION WILL FURNISH TO ANY STOCKHOLDER, ON REQUEST AND WITHOUT CHARGE,
A FULL STATEMENT OF THE INFORMATION REQUIRED BY SECTION 2-211(B) OF THE
CORPORATIONS AND ASSOCIATIONS ARTICLE OF THE ANNOTATED CODE OF MARYLAND WITH
RESPECT TO THE DESIGNATIONS AND ANY PREFERENCES, CONVERSION AND OTHER RIGHTS,
VOTING POWERS, RESTRICTIONS, LIMITATIONS AS TO DIVIDENDS AND OTHER
DISTRIBUTIONS, QUALIFICATIONS, AND TERMS AND CONDITIONS OF REDEMPTION OF THE
STOCK OF EACH CLASS WHICH THE CORPORATION HAS AUTHORITY TO ISSUE AND, IF THE
CORPORATION IS AUTHORIZED TO ISSUE ANY PREFERRED OR SPECIAL CLASS IN SERIES, (I)
THE DIFFERENCES IN THE RELATIVE RIGHTS AND PREFERENCES BETWEEN THE SHARES OF
EACH SERIES TO THE EXTENT SET, AND (II) THE AUTHORITY OF THE BOARD OF DIRECTORS
TO SET SUCH RIGHTS AND PREFERENCES OF SUBSEQUENT SERIES. THE FOREGOING SUMMARY
DOES NOT PURPORT TO BE COMPLETE AND IS SUBJECT TO AND QUALIFIED IN ITS ENTIRETY
BY REFERENCE TO THE CHARTER, A COPY OF WHICH WILL BE SENT WITHOUT CHARGE TO EACH
STOCKHOLDER WHO SO REQUESTS. SUCH REQUEST MUST BE MADE TO THE SECRETARY OF THE
CORPORATION AT ITS PRINCIPAL OFFICE.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
BENEFICIAL AND CONSTRUCTIVE OWNERSHIP AND TRANSFER FOR THE PURPOSE OF THE
CORPORATION’S MAINTENANCE OF ITS STATUS AS A REAL ESTATE INVESTMENT TRUST UNDER
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). SUBJECT TO CERTAIN
FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY PROVIDED IN THE CORPORATION’S
CHARTER, (I) NO PERSON MAY BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF THE
CORPORATION’S COMMON STOCK IN EXCESS OF 9.8% (IN VALUE OR NUMBER OF SHARES) OF
THE OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION UNLESS SUCH PERSON IS
AN EXCEPTED HOLDER (IN WHICH CASE THE EXCEPTED HOLDER LIMIT SHALL BE
APPLICABLE); (II) NO PERSON MAY BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF
CAPITAL STOCK OF THE CORPORATION IN EXCESS OF 9.8% OF THE VALUE OF THE TOTAL
OUTSTANDING SHARES OF CAPITAL STOCK OF THE CORPORATION, UNLESS SUCH PERSON IS AN
EXCEPTED HOLDER (IN WHICH CASE THE EXCEPTED HOLDER LIMIT SHALL BE APPLICABLE);
(III) NO PERSON MAY BENEFICIALLY OR CONSTRUCTIVELY OWN CAPITAL STOCK THAT WOULD
RESULT IN THE CORPORATION BEING “CLOSELY HELD” UNDER SECTION 856(H) OF THE CODE
OR OTHERWISE CAUSE THE CORPORATION TO FAIL TO QUALIFY AS A REIT; AND (IV) NO
PERSON MAY TRANSFER SHARES OF CAPITAL STOCK IF SUCH TRANSFER WOULD RESULT IN THE
CAPITAL STOCK OF THE CORPORATION BEING OWNED BY FEWER THAN 100 PERSONS. ANY
PERSON WHO BENEFICIALLY OR CONSTRUCTIVELY OWNS OR ATTEMPTS TO BENEFICIALLY OR
CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK WHICH CAUSES OR WILL CAUSE A PERSON
TO BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK IN EXCESS OR IN
VIOLATION OF THE ABOVE LIMITATIONS MUST IMMEDIATELY NOTIFY THE CORPORATION. IF
ANY OF THE RESTRICTIONS ON TRANSFER OR OWNERSHIP SET FORTH IN (I) THROUGH (III)
ABOVE ARE VIOLATED, THE SHARES OF CAPITAL STOCK REPRESENTED HEREBY WILL BE
AUTOMATICALLY TRANSFERRED TO A TRUSTEE OF A TRUST FOR THE BENEFIT OF ONE OR MORE
CHARITABLE BENEFICIARIES. IN ADDITION, THE CORPORATION MAY TAKE OTHER ACTIONS,
INCLUDING REDEEMING SHARES UPON THE TERMS AND CONDITIONS SPECIFIED BY THE BOARD
OF DIRECTORS IN ITS SOLE AND ABSOLUTE DISCRETION IF THE BOARD OF DIRECTORS
DETERMINES THAT OWNERSHIP OR A TRANSFER OR

    

--------------------------------------------------------------------------------

        

OTHER EVENT MAY VIOLATE THE RESTRICTIONS DESCRIBED ABOVE. FURTHERMORE, UPON THE
OCCURRENCE OF CERTAIN EVENTS, ATTEMPTED TRANSFERS IN VIOLATION OF THE
RESTRICTIONS DESCRIBED ABOVE MAY BE VOID AB INITIO. ALL CAPITALIZED TERMS IN
THIS LEGEND HAVE THE MEANINGS DEFINED IN THE CHARTER OF THE CORPORATION, AS THE
SAME MAY BE AMENDED FROM TIME TO TIME, A COPY OF WHICH, INCLUDING THE
RESTRICTIONS ON TRANSFER AND OWNERSHIP, WILL BE FURNISHED TO EACH HOLDER OF
CAPITAL STOCK OF THE CORPORATION ON REQUEST AND WITHOUT CHARGE. REQUESTS FOR
SUCH A COPY MAY BE DIRECTED TO THE SECRETARY OF THE CORPORATION AT ITS PRINCIPAL
OFFICE.
[THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFER SET
FORTH IN A STOCKHOLDERS AGREEMENT. THE CORPORATION WILL MAIL TO THE HOLDER OF
THIS CERTIFICATE A COPY OF SUCH STOCKHOLDERS AGREEMENT, AS IN EFFECT ON THE DATE
OF MAILING, WITHOUT CHARGE, PROMPTLY FOLLOWING RECEIPT OF A WRITTEN REQUEST
THEREFOR.]”






































































____________________________
¹ Bracketed text to be included in the case of securities acquired by Borrower
or any Guarantor or their affiliates prior to the Lock-Up Expiry Date (as
defined in the Loan Agreement).

    

--------------------------------------------------------------------------------

        

EXHIBIT B
FORM OF SHARE TRANSFER NOTICE
Pledgee Party:
Transferor Account:
[Certificate Number(s):]
Number of Shares of Common Stock to be Transferred from Transferor Account:
Deliver Shares of Common Stock as follows:
[Transferor Account:]
Account No.:     No. of Shares of Common Stock:
…
[Certificates registered in the name of each of the following:]
Transferee:     No. of Shares of Common Stock:
…
[Book-entries registered in the name of each of the following:]
Transferee:     No. of Shares of Common Stock:





    

--------------------------------------------------------------------------------

        

EXHIBIT C-1


INSTITUTIONAL ACCREDITED INVESTOR SELLER REPRESENTATION LETTER


[Date]


To:    Hudson Pacific Properties, Inc.
11601 Wilshire Boulevard, Suite 900
Los Angeles, California 90025
CC:     [TRANSFER AGENT]


RE:
Sale of the common stock, par value $0.01 per share (the “Common Stock”), of
Hudson Pacific Properties, Inc.





Ladies & Gentlemen:


The undersigned is considering transferring [ ] shares of the Common Stock of
Hudson Pacific Properties, Inc., a Maryland corporation (the “Company”) to [ ].
The undersigned understands that the Common Stock has not been registered under
the United States Securities Act of 1933, as amended (the “Securities Act”). In
consideration of being permitted to transfer the Common Stock, the undersigned
acknowledges, represents and warrants, and agrees as follows:


1.
The undersigned understands and acknowledges that the Common Stock has not been
and will not be registered under the Securities Act, or the securities laws of
any state of the United States, and that the sale contemplated hereby is being
made only in reliance on an exemption from registration under the Securities
Act.



2.
The undersigned has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Common Stock by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.



3.
The undersigned understands and acknowledges that it is making the
representations and warranties and agreements contained herein with the intent
that they may be relied upon by the Company in connection with the contemplated
transfer of Common Stock.





[Signature page follows]



    

--------------------------------------------------------------------------------




The undersigned agrees to provide, if requested, any additional information that
may reasonably be required to determine the eligibility of the undersigned to
hold or dispose of the Common Stock and/or in relation to the verification of
the identity of the undersigned, the source of funds and compliance with all
laws and regulations, including without limitation those relating to the
prevention of money laundering and other criminal activity. The undersigned
understands that the Company is relying on the representations, warranties and
agreements contained in this representation letter and agrees, to the maximum
extent permitted by law, to indemnify and hold harmless the Company, its
affiliates and each of their respective directors, officers, partners, members,
managers, shareholders, employees, representatives, agents and affiliates, from
and against any loss, damage or liability due to or arising out of a breach of
any representation, warranty or agreement of the undersigned contained this
representation letter or in any other document provided by the undersigned to
the Company in connection with the undersigned’s investment in, or holding or
disposition of, the Common Stock.






 
 
Sincerely,




 
 
 
 
 
 
 
 
Print name of seller


By:
 
 
Signature






    

--------------------------------------------------------------------------------




EXHIBIT C-2


INSTITUTIONAL ACCREDITED INVESTOR REPRESENTATION LETTER


[Date]


To:    Hudson Pacific Properties, Inc.
11601 Wilshire Boulevard, Suite 900
Los Angeles, California 90025


CC:     [TRANSFER AGENT]


RE:
Purchase of the common stock, par value $0.01 per share (the “Common Stock”), of
Hudson Pacific Properties, Inc.



Ladies & Gentlemen:


The undersigned is considering making an investment in [ ] shares of the Common
Stock of Hudson Pacific Properties, Inc., a Maryland corporation (the
“Company”). The undersigned understands that the Common Stock has not been
registered under the United States Securities Act of 1933, as amended (the
“Securities Act”). In consideration of being induced to purchase the Common
Stock, the undersigned acknowledges, represents and warrants, and agrees as
follows:


1.
The undersigned understands and acknowledges that Common Stock has not been and
will not be registered under the Securities Act, or the securities laws of any
state of the United States, and that the sale contemplated hereby is being made
only in reliance on an exemption from registration under the Securities Act and
exemptions under applicable state securities laws.



2.
The undersigned is an institutional accredited investor that meets the
requirements set forth in Rule 501(a)(1), (2), (3) or (7) of Regulation D under
the Securities Act (“Regulation D”) because it satisfies one or more of the
categories indicated below (please place an “X” on the appropriate lines):





--------------------------------------------------------------------------------

        

   
 
A bank as defined in Section 3(a)(2) of the Securities Act acting in its
individual or fiduciary capacity; a savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Securities Act acting in its
individual or fiduciary capacity; a broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; an insurance company as
defined in section 2(13) of the Securities Act; an investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in Section 2(a)(48) of the Securities Act; a small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; an employee benefit plan
within the meaning of Title I of ERISA and (i) the investment decision is made
by a plan fiduciary, as defined in Section 3(21) of ERISA, which is either a
bank, savings and loan association, insurance company or registered investment
adviser, or (ii) the employee benefit plan has total assets over $5,000,000, or
(iii) the employee benefit plan is self-directed and its investment decisions
are made solely by persons that are accredited investors (within the meaning of
Rule 501(a) under the Securities Act); a plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions for the benefit of its employees, and such plan
has assets in excess of $5,000,000;


   
 
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;
   
 
An organization described in Section 501(c)(3) of the Code, a corporation, a
Massachusetts or similar business trust, or a partnership, not formed for the
specific purpose of acquiring Common Stock, with total assets in excess of
$5,000,000;


   
 
trust with total assets in excess of $5,000,000, that was not formed for the
specific purpose of purchasing Common Stock and whose purchase is directed by a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of investing in the
Company.



3.
The undersigned, in the aggregate, owns and invests on a discretionary basis,
not less than $25,000,000 in investments.



4.
The undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
Common Stock and the undersigned is able to bear the economic risk of loss of
its entire investment.



5.
The undersigned has not purchased Common Stock as a result of any form of public
offering (within the meaning of Section 4(a)(2) of the Securities Act) or any
form of general solicitation or general advertising (as such terms are used in
Regulation D), including, without limitation, advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
on the internet or broadcast over radio, internet, television or other form of
telecommunications, or any seminar or meeting whose attendees have been invited
by general solicitation or general advertising.



6.
The undersigned understands and acknowledges that the shares of Common Stock
have not been and will not be registered under the Securities Act, or the
securities laws of any state of the United States, and are therefore “restricted
securities” within the meaning of Rule 144 under the Securities Act. The
undersigned understands and agrees that the Common Stock purchased by it shall
bear, or be coded with, the following legend:



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.
SAID SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH
ACT OR SUCH APPLICABLE STATE SECURITIES LAWS.
THE CORPORATION WILL FURNISH TO ANY STOCKHOLDER, ON REQUEST AND WITHOUT CHARGE,
A FULL STATEMENT OF THE INFORMATION REQUIRED BY



    

--------------------------------------------------------------------------------

        

SECTION 2-211(B) OF THE CORPORATIONS AND ASSOCIATIONS ARTICLE OF THE ANNOTATED
CODE OF MARYLAND WITH RESPECT TO THE DESIGNATIONS AND ANY PREFERENCES,
CONVERSION AND OTHER RIGHTS, VOTING POWERS, RESTRICTIONS, LIMITATIONS AS TO
DIVIDENDS AND OTHER DISTRIBUTIONS, QUALIFICATIONS, AND TERMS AND CONDITIONS OF
REDEMPTION OF THE STOCK OF EACH CLASS WHICH THE CORPORATION HAS AUTHORITY TO
ISSUE AND, IF THE CORPORATION IS AUTHORIZED TO ISSUE ANY PREFERRED OR SPECIAL
CLASS IN SERIES, (I) THE DIFFERENCES IN THE RELATIVE RIGHTS AND PREFERENCES
BETWEEN THE SHARES OF EACH SERIES TO THE EXTENT SET, AND (II) THE AUTHORITY OF
THE BOARD OF DIRECTORS TO SET SUCH RIGHTS AND PREFERENCES OF SUBSEQUENT SERIES.
THE FOREGOING SUMMARY DOES NOT PURPORT TO BE COMPLETE AND IS SUBJECT TO AND
QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE CHARTER, A COPY OF WHICH WILL BE
SENT WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS. SUCH REQUEST MUST BE
MADE TO THE SECRETARY OF THE CORPORATION AT ITS PRINCIPAL OFFICE.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
BENEFICIAL AND CONSTRUCTIVE OWNERSHIP AND TRANSFER FOR THE PURPOSE OF THE
CORPORATION’S MAINTENANCE OF ITS STATUS AS A REAL ESTATE INVESTMENT TRUST UNDER
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). SUBJECT TO CERTAIN
FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY PROVIDED IN THE CORPORATION’S
CHARTER, (I) NO PERSON MAY BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF THE
CORPORATION’S COMMON STOCK IN EXCESS OF 9.8% (IN VALUE OR NUMBER OF SHARES) OF
THE OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION UNLESS SUCH PERSON IS
AN EXCEPTED HOLDER (IN WHICH CASE THE EXCEPTED HOLDER LIMIT SHALL BE
APPLICABLE); (II) NO PERSON MAY BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF
CAPITAL STOCK OF THE CORPORATION IN EXCESS OF 9.8% OF THE VALUE OF THE TOTAL
OUTSTANDING SHARES OF CAPITAL STOCK OF THE CORPORATION, UNLESS SUCH PERSON IS AN
EXCEPTED HOLDER (IN WHICH CASE THE EXCEPTED HOLDER LIMIT SHALL BE APPLICABLE);
(III) NO PERSON MAY BENEFICIALLY OR CONSTRUCTIVELY OWN CAPITAL STOCK THAT WOULD
RESULT IN THE CORPORATION BEING “CLOSELY HELD” UNDER SECTION 856(H) OF THE CODE
OR OTHERWISE CAUSE THE CORPORATION TO FAIL TO QUALIFY AS A REIT; AND (IV) NO
PERSON MAY TRANSFER SHARES OF CAPITAL STOCK IF SUCH TRANSFER WOULD RESULT IN THE
CAPITAL STOCK OF THE CORPORATION BEING OWNED BY FEWER THAN 100 PERSONS. ANY
PERSON WHO BENEFICIALLY OR CONSTRUCTIVELY OWNS OR ATTEMPTS TO BENEFICIALLY OR
CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK WHICH CAUSES OR WILL CAUSE A PERSON
TO BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK IN EXCESS OR IN
VIOLATION OF THE ABOVE LIMITATIONS MUST IMMEDIATELY NOTIFY THE CORPORATION. IF
ANY OF THE RESTRICTIONS ON TRANSFER OR OWNERSHIP SET FORTH IN (I) THROUGH (III)
ABOVE ARE VIOLATED, THE SHARES OF CAPITAL STOCK REPRESENTED HEREBY WILL BE
AUTOMATICALLY TRANSFERRED TO A TRUSTEE OF A TRUST FOR THE BENEFIT OF ONE OR MORE
CHARITABLE BENEFICIARIES. IN ADDITION, THE CORPORATION MAY TAKE OTHER ACTIONS,
INCLUDING REDEEMING SHARES UPON THE TERMS AND CONDITIONS SPECIFIED BY THE BOARD
OF DIRECTORS IN ITS SOLE AND ABSOLUTE DISCRETION IF THE BOARD OF DIRECTORS
DETERMINES THAT OWNERSHIP OR A TRANSFER OR OTHER EVENT MAY VIOLATE THE
RESTRICTIONS DESCRIBED ABOVE. FURTHERMORE, UPON THE OCCURRENCE OF CERTAIN
EVENTS, ATTEMPTED TRANSFERS IN VIOLATION OF THE RESTRICTIONS DESCRIBED ABOVE MAY
BE VOID AB INITIO. ALL CAPITALIZED TERMS IN THIS LEGEND HAVE THE MEANINGS
DEFINED IN THE CHARTER OF THE CORPORATION, AS THE SAME MAY BE AMENDED FROM TIME
TO TIME, A COPY OF WHICH, INCLUDING THE RESTRICTIONS



    

--------------------------------------------------------------------------------

        

ON TRANSFER AND OWNERSHIP, WILL BE FURNISHED TO EACH HOLDER OF CAPITAL STOCK OF
THE CORPORATION ON REQUEST AND WITHOUT CHARGE. REQUESTS FOR SUCH A COPY MAY BE
DIRECTED TO THE SECRETARY OF THE CORPORATION AT ITS PRINCIPAL OFFICE.”
7.
The undersigned understands and acknowledges that the Company is not obligated
to file and has no present intention of filing with the U.S. Securities and
Exchange Commission or with any state securities administrator any registration
statement in respect of resales of Common Stock in the United States.



8.
The undersigned is acquiring Common Stock as principal for its own account, for
investment purposes only and not with a view to any resale, distribution or
other disposition of Common Stock.



9.
The undersigned consents to the Company making a notation on its records or
giving instructions to any transfer agent for Common Stock in order to implement
the restrictions on transfer.



10.
The undersigned understands and acknowledges that it is making the
representations and warranties and agreements contained herein with the intent
that they may be relied upon by the Company in connection with the undersigned’s
purchase of the Common Stock.



[Signature page follows]





    

--------------------------------------------------------------------------------






The undersigned agrees to provide, if requested, any additional information that
may reasonably be required to determine the eligibility of the undersigned to
hold or dispose of the Common Stock and/or in relation to the verification of
the identity of the undersigned, the source of funds and compliance with all
laws and regulations, including without limitation those relating to the
prevention of money laundering and other criminal activity. The undersigned
understands that the Company is relying on the representations, warranties and
agreements contained in this representation letter and agrees, to the maximum
extent permitted by law, to indemnify and hold harmless the Company, its
affiliates and each of their respective directors, officers, partners, members,
managers, shareholders, employees, representatives, agents and affiliates, from
and against any loss, damage or liability due to or arising out of a breach of
any representation, warranty or agreement of the undersigned contained this
representation letter or in any other document provided by the undersigned to
the Company in connection with the undersigned’s investment in, or holding or
disposition of, the Common Stock.




 
 
Sincerely,




 
 
 
 
 
 
 
 
Print name of investor


By:
 
 
Signature







--------------------------------------------------------------------------------




EXHIBIT D
FORM OF JOINDER TO PARTNERSHIP AGREEMENT


[Date]


To:    Hudson Pacific Properties, Inc. (the “General Partner”)
11601 Wilshire Boulevard, Suite 900
Los Angeles, California 90025


RE:
Joinder to Fourth Amended and Restated Agreement of Limited Partnership of
Hudson Pacific Properties, L.P. dated as of December 17, 2015 (the “Partnership
Agreement”)  



Ladies & Gentlemen:


Reference is made to (i) the Issuer Agreement dated as of December 31, 2015 (the
“Issuer Agreement”) among the General Partner, [BANK] (“Pledgee”), HPP BREP V
Holdco A LLC (the “Borrower”) and the Guarantors party thereto and (ii) the
Margin Loan Agreement dated as of December 29, 2015 (the “Loan Agreement”) among
Borrower, the Lenders party thereto and Citibank, N.A., as Administrative Agent.
Capitalized terms used but not defined herein have the meanings set forth in the
Partnership Agreement.


An Event of Default (as defined in the Loan Agreement) has occurred and, in
accordance with the Pledge Agreements (as defined in the Issuer Agreement),
Pledgee has elected to Transfer to the undersigned the number of Common Units
specified in the Written Instructions (as defined in the Issuer Agreement)
provided to you herewith. The undersigned is either the Pledgee or an Affiliate
of the Pledgee.


If five percent (5%) or more (by value) of the Partnership’s interests are or
will be owned by the undersigned within the meaning of Code Section 7704(d)(3),
the undersigned does not, and for so long as it is a Partner will not, own,
directly or indirectly, (a) stock of any corporation that is a tenant of (I) the
General Partner or any Disregarded Entity with respect to the General Partner,
(II) the Partnership or (III) any partnership, venture or limited liability
company of which the General Partner, any General Partner, any Disregarded
Entity with respect to the General Partner, or the Partnership is a direct or
indirect member or (b) an interest in the assets or net profits of any
non-corporate tenant of (I) the General Partner, or any Disregarded Entity with
respect to the General Partner, (II) the Partnership or (III) any partnership,
venture or limited liability company for which the General Partner, any General
Partner, any Disregarded Entity with respect to the General Partner, or the
Partnership is a direct or indirect member.


The undersigned shall not take any action that would cause (a) the Partnership
at any time to have more than 100 partners, including for these purposes as
partners Flow-Through Partners indirectly owning an interest in the Partnership
through a Flow-Through Entity, but only if substantially all of the value of
such Person’s interest in the Flow-Through Entity is attributable to the
Flow-Through Entity’s interest (direct or indirect) in the Partnership; or (b)
the Partnership Interest initially issued by the Partnership to the Blackstone
Entities (as defined in the Loan Agreement), the Borrower, the Guarantors or
their respective Affiliates or their predecessors to be held by more than 30
partners, not including as partners for such purposes any Flow-Through Partners
unless a principal purpose of the use of the Flow-Through Entity through which
such partners invest was to permit the Partnership to satisfy the 100-partner
limitation within the meaning of Treas. Reg. Section 1.7704-1(h)(3)(ii).


The undersigned hereby accepts all of the terms, conditions and applicable
obligations of a Substitute Limited Partner under the Partnership Agreement, as
such terms, conditions and obligations are modified by the Issuer Agreement.





    

--------------------------------------------------------------------------------

        

The undersigned agrees that it will further represent, warrant and certify to
such matters and execute and deliver all such other instruments and take all
such other action as the General Partner may require pursuant to the terms of
the Partnership Agreement, as modified by the Issuer Agreement.


Very truly yours,


[ ]






By:___________________________________
Name:
Title:







    

--------------------------------------------------------------------------------

        

EXHIBIT E
PLEDGEE PARTY NOTICE OF REDEMPTION
To:    Hudson Pacific Properties, Inc.
11601 Wilshire Boulevard, Suite 900
Los Angeles, California 90025
The undersigned Pledgee Party hereby irrevocably tenders for redemption [—]
Common Units in Hudson Pacific Properties, L.P. (the “Tendered Common Units”) in
accordance with the terms of the Fourth Amended and Restated Agreement of
Limited Partnership of Hudson Pacific Properties, L.P. dated as of December 17,
2015, as amended (the “Partnership Agreement”), as modified pursuant to the
Issuer Agreement dated as of December 31, 2015 (the “Issuer Agreement”) by and
among Hudson Pacific Properties, Inc. (the “General Partner”), [BANK] and the
other parties thereto, and the Common Redemption Right referred to therein. The
undersigned Pledgee Party:
(a)
undertakes (i) to surrender the Tendered Common Units and any certificate
therefor at the closing of the Common Redemption and (ii) to furnish to the
General Partner, prior to the Specified Redemption Date, the documentation,
instruments and information required under Section 15.1.G of the Partnership
Agreement;

(b)
directs that the wire transfer representing the amount deliverable upon the
closing of such Common Redemption be delivered to the account specified below;

(c)
represents, warrants, certifies and agrees that:

(i)
it is a Qualifying Common Party (as defined in the Partnership Agreement);

(ii)
it has acquired the Tendered Common Units in connection with a foreclosure;

(iii)
it has, and at the closing of the Common Redemption will have, the full right,
power and authority to tender and surrender such Tendered Common Units;

(iv)
it has obtained the consent or approval of all persons and entities, if any,
having the right to consent to or approve such tender and surrender;

(v)
after giving effect to an acquisition of the Tendered Common Units by the
General Partner pursuant to the Issuer Agreement in exchange for the Common Unit
REIT Shares Amount (as defined in the Partnership Agreement), the Pledgee
Parties in the aggregate would not Beneficially Own or Constructively Own (each
as defined in the Company’s charter) shares of Common Stock in violation of the
Ownership Limit, and no Pledgee Party would Beneficially Own or Constructively
Own (each as defined in the Company’s charter) shares of Common Stock or Capital
Stock (as defined in the Company’s charter) in violation of the Ownership Limit;
and

(vi)
it will further represent, warrant and certify to such matters as the General
Partner may require pursuant to the terms of the Partnership Agreement;

(d)
acknowledges that it will continue to own such Tendered Common Units until and
unless either (i) such Tendered Common Units are acquired by the General Partner
pursuant to the Issuer Agreement or (ii) such redemption transaction closes; and

(e)
acknowledges it must comply with the other terms and conditions of the
Partnership Agreement (as modified by the Issuer Agreement) in connection with
its exercise of the Common Redemption Right.


    

--------------------------------------------------------------------------------

        

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Partnership Agreement (as modified
by the Issuer Agreement) or the Issuer Agreement.
Dated:         Name of Pledgee Party:


                            


                            
(Signature of Authorized Signatory)


                            
(Street Address)


                            
(City) (State) (Zip Code)


Wire Instructions
ABA Routing Number:
Bank Name:
Bank Address:
Name on Bank Account:
Account Number:
SWIFT / IBAN (if applicable):
For Further Credit Acct #:
For Further Credit Acct Name:

    

--------------------------------------------------------------------------------

        



EXHIBIT F


E-MAIL ADDRESSES


Chief Executive Officer: Victor@hudsonppi.com


Chief Financial Officer: Mark@hudsonppi.com


Chief Accounting Officer: Harout@hudsonppi.com


Chief Investment Officer: Alex@hudsonppi.com


General Counsel: Kay@hudsonppi.com


The Company may change the electronic mail addresses set forth on this Exhibit F
by giving Pledgee notice in the manner set forth in Section 5.



    

--------------------------------------------------------------------------------

        

EXHIBIT G


TENDERING PLEDGEE PARTY CERTIFICATE
[DATE]
The undersigned, [NAME], the duly authorized and appointed [TITLE] of [TENDERING
PLEDGEE PARTY], does hereby represent and warrant on behalf of [TENDERING
PLEDGEE PARTY] that:
(a)
any disposition of Pledgee Exchanged Shares to be issued in exchange for the
Tendered Common Units referred to in the Pledgee Party Notice of Redemption
enclosed with this certificate will be effected, or caused to be effected, by
the [TENDERING PLEDGEE PARTY] in accordance with the plan of distribution
contained in the Resale Prospectus; and

(b)
the [TENDERING PLEDGEE PARTY] is an “Accredited Investor” as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act.

Capitalized terms used in this certificate and not otherwise defined herein
shall have the meaning ascribed to them in the Issuer Agreement dated as of
December 31, 2015 by and among Hudson Pacific Properties, Inc., [BANK] and the
other parties thereto.
IN WITNESS WHEREOF, the undersigned has signed and delivered this certificate as
of the date first written above.
By:                         
Name:
Title:



    

--------------------------------------------------------------------------------

        

EXHIBIT H


QIB PRIVATE PLACEMENT REPRESENTATION LETTER


Representation Letter (the “Representation Letter”) Relating to Common Stock,
par value $0.01 per share (the “Common Stock”), of Hudson Pacific Properties,
Inc.


[Date]
 
To: [Bank ]


We are considering making an investment in the Common Stock of Hudson Pacific
Properties, Inc., a Maryland corporation (the “Company”). In consideration of
being induced to purchase [ ] shares of Common Stock (the “Purchased Shares”),
we acknowledge, represent and warrant, and agree as follows:


(1) (a) We are, and each investor account for which we are purchasing the Common
Stock is, a qualified institutional buyer within the meaning of Rule 144A (“Rule
144A”) under the United States Securities Act of 1933, as amended (the
“Securities Act”) and acknowledge that the Purchased Shares have not been
registered under the Securities Act or any applicable state securities laws, and
are therefore “restricted securities” within the meaning of Rule 144 under the
Securities Act (“Rule 144”), and (b) we agree on our own behalf and on behalf of
any investor account for which we are purchasing the Purchased Shares that the
Purchased Shares may not be resold, pledged, hypothecated or otherwise made
subject to a security interest or otherwise transferred except:


(i)
to the Company or any subsidiary thereof;



(ii)
pursuant to a transaction registered under the Securities Act;



(iii)
pursuant to Rule 144, assuming that the holding period under Rule 144 shall be
deemed to have commenced on [***]; or



(iv)
otherwise in a transaction exempt from registration under the Securities Act
where (A) the shares are (x) directly registered on the books and records of the
transfer agent or (y) in certificated form, in each case of clause (x) or (y),
subject to a restrictive legend in the form set forth on Schedule I hereto (or
in such other form acceptable to us and the transfer agent) and (B) the Company
is provided with an opinion of nationally recognized counsel, which opinion and
counsel are reasonably acceptable to the Company, that such shares of Common
Stock may be sold in the applicable transaction without registration under the
Securities Act.



(2) We represent and warrant that neither we, nor any investor account for which
we are purchasing the Common Stock, are now, and have not at any time in the
preceding three months been, an “affiliate” (within the meaning of Rule 144) of
Company.


(3) The undersigned understands and acknowledges that it is making the
representations and warranties and agreements contained herein with the intent
that they may be relied upon by the Company and the transfer agent in connection
with the contemplated transfer of the Purchased Shares. Without limiting the
generality of the foregoing, each of the Company and the transfer agent shall be
a third-party beneficiary of our representations, warranties and agreements
hereunder.

    

--------------------------------------------------------------------------------

        

The undersigned agrees to provide, if requested, any additional information that
may reasonably be required to determine the eligibility of the undersigned to
hold the Purchased Shares and/or in relation to the verification of the identity
of the undersigned, the source of funds and compliance with all laws and
regulations, including without limitation those relating to the prevention of
money laundering and other criminal activity. The undersigned understands that
the Company is relying on the representations, warranties and agreements
contained in this Representation Letter and agrees, to the maximum extent
permitted by law, to indemnify and hold harmless the Company, its affiliates and
each of their respective directors, officers, partners, members, managers,
shareholders, employees, representatives, agents and affiliates, from and
against any loss, damage or liability due to or arising out of a breach of any
representation, warranty or agreement of the undersigned contained this
Representation Letter or in any other document provided by the undersigned to
the Company in connection with the undersigned’s investment in, or holding of,
the Purchased Shares.


Signatures:


INDIVIDUAL:


   
(Signature)


   
(Print Name)




PARTNERSHIP, CORPORATION, TRUST, CUSTODIAL ACCOUNT OR OTHER ENTITY:


   
(Name of Entity)


By:
(Signature)


   
(Print Name and Title)




IF BY JOINT TENANTS:


   
(Signature)


   
(Print Name)





Date: ___________________

    

--------------------------------------------------------------------------------

        



SCHEDULE I


Form of Restrictive Legend


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.
SAID SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH
ACT OR SUCH APPLICABLE STATE SECURITIES LAWS.
THE CORPORATION WILL FURNISH TO ANY STOCKHOLDER, ON REQUEST AND WITHOUT CHARGE,
A FULL STATEMENT OF THE INFORMATION REQUIRED BY SECTION 2-211(B) OF THE
CORPORATIONS AND ASSOCIATIONS ARTICLE OF THE ANNOTATED CODE OF MARYLAND WITH
RESPECT TO THE DESIGNATIONS AND ANY PREFERENCES, CONVERSION AND OTHER RIGHTS,
VOTING POWERS, RESTRICTIONS, LIMITATIONS AS TO DIVIDENDS AND OTHER
DISTRIBUTIONS, QUALIFICATIONS, AND TERMS AND CONDITIONS OF REDEMPTION OF THE
STOCK OF EACH CLASS WHICH THE CORPORATION HAS AUTHORITY TO ISSUE AND, IF THE
CORPORATION IS AUTHORIZED TO ISSUE ANY PREFERRED OR SPECIAL CLASS IN SERIES, (I)
THE DIFFERENCES IN THE RELATIVE RIGHTS AND PREFERENCES BETWEEN THE SHARES OF
EACH SERIES TO THE EXTENT SET, AND (II) THE AUTHORITY OF THE BOARD OF DIRECTORS
TO SET SUCH RIGHTS AND PREFERENCES OF SUBSEQUENT SERIES. THE FOREGOING SUMMARY
DOES NOT PURPORT TO BE COMPLETE AND IS SUBJECT TO AND QUALIFIED IN ITS ENTIRETY
BY REFERENCE TO THE CHARTER, A COPY OF WHICH WILL BE SENT WITHOUT CHARGE TO EACH
STOCKHOLDER WHO SO REQUESTS. SUCH REQUEST MUST BE MADE TO THE SECRETARY OF THE
CORPORATION AT ITS PRINCIPAL OFFICE.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
BENEFICIAL AND CONSTRUCTIVE OWNERSHIP AND TRANSFER FOR THE PURPOSE OF THE
CORPORATION’S MAINTENANCE OF ITS STATUS AS A REAL ESTATE INVESTMENT TRUST UNDER
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). SUBJECT TO CERTAIN
FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY PROVIDED IN THE CORPORATION’S
CHARTER, (I) NO PERSON MAY BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF THE
CORPORATION’S COMMON STOCK IN EXCESS OF 9.8% (IN VALUE OR NUMBER OF SHARES) OF
THE OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION UNLESS SUCH PERSON IS
AN EXCEPTED HOLDER (IN WHICH CASE THE EXCEPTED HOLDER LIMIT SHALL BE
APPLICABLE); (II) NO PERSON MAY BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF
CAPITAL STOCK OF THE CORPORATION IN EXCESS OF 9.8% OF THE VALUE OF THE TOTAL
OUTSTANDING SHARES OF CAPITAL STOCK OF THE CORPORATION, UNLESS SUCH PERSON IS AN
EXCEPTED HOLDER (IN WHICH CASE THE EXCEPTED HOLDER LIMIT SHALL BE APPLICABLE);
(III) NO PERSON MAY BENEFICIALLY OR CONSTRUCTIVELY OWN CAPITAL STOCK THAT WOULD
RESULT IN THE CORPORATION BEING “CLOSELY HELD” UNDER SECTION 856(H) OF THE CODE
OR OTHERWISE CAUSE THE CORPORATION TO FAIL TO QUALIFY AS A REIT; AND (IV) NO
PERSON MAY TRANSFER SHARES OF CAPITAL STOCK IF SUCH TRANSFER WOULD RESULT IN THE
CAPITAL STOCK OF THE CORPORATION BEING OWNED BY FEWER THAN 100 PERSONS. ANY
PERSON WHO BENEFICIALLY OR CONSTRUCTIVELY OWNS OR ATTEMPTS TO BENEFICIALLY OR
CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK WHICH CAUSES OR WILL CAUSE A PERSON
TO BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK IN EXCESS OR IN
VIOLATION OF THE ABOVE LIMITATIONS MUST IMMEDIATELY NOTIFY THE CORPORATION. IF
ANY OF THE RESTRICTIONS ON TRANSFER OR OWNERSHIP SET FORTH IN (I) THROUGH (III)
ABOVE ARE VIOLATED, THE SHARES OF CAPITAL STOCK REPRESENTED HEREBY WILL BE
AUTOMATICALLY TRANSFERRED TO A TRUSTEE OF A TRUST FOR THE BENEFIT OF ONE OR MORE
CHARITABLE BENEFICIARIES. IN

    

--------------------------------------------------------------------------------

        

ADDITION, THE CORPORATION MAY TAKE OTHER ACTIONS, INCLUDING REDEEMING SHARES
UPON THE TERMS AND CONDITIONS SPECIFIED BY THE BOARD OF DIRECTORS IN ITS SOLE
AND ABSOLUTE DISCRETION IF THE BOARD OF DIRECTORS DETERMINES THAT OWNERSHIP OR A
TRANSFER OR OTHER EVENT MAY VIOLATE THE RESTRICTIONS DESCRIBED ABOVE.
FURTHERMORE, UPON THE OCCURRENCE OF CERTAIN EVENTS, ATTEMPTED TRANSFERS IN
VIOLATION OF THE RESTRICTIONS DESCRIBED ABOVE MAY BE VOID AB INITIO. ALL
CAPITALIZED TERMS IN THIS LEGEND HAVE THE MEANINGS DEFINED IN THE CHARTER OF THE
CORPORATION, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, A COPY OF WHICH,
INCLUDING THE RESTRICTIONS ON TRANSFER AND OWNERSHIP, WILL BE FURNISHED TO EACH
HOLDER OF CAPITAL STOCK OF THE CORPORATION ON REQUEST AND WITHOUT CHARGE.
REQUESTS FOR SUCH A COPY MAY BE DIRECTED TO THE SECRETARY OF THE CORPORATION AT
ITS PRINCIPAL OFFICE.”





    

--------------------------------------------------------------------------------

        

EXHIBIT I-1


INSTITUTIONAL ACCREDITED INVESTOR SELLER REPRESENTATION LETTER


[Date]


To:    Hudson Pacific Properties, Inc. (the “Company”)
11601 Wilshire Boulevard, Suite 900
Los Angeles, California 90025
CC:     [TRANSFER AGENT]


RE:
Sale of the common units (the “Common Units”) of Hudson Pacific Properties, L.P.





Ladies & Gentlemen:


The undersigned is considering transferring [ ] Common Units of Hudson Pacific
Properties, L.P., a Maryland limited partnership (the “Partnership”), to [ ].
The undersigned understands that the Common Units have not been registered under
the United States Securities Act of 1933, as amended (the “Securities Act”). In
consideration of being permitted to transfer the Common Units, the undersigned
acknowledges, represents and warrants, and agrees as follows:


1.
The undersigned understands and acknowledges that the Common Units have not been
and will not be registered under the Securities Act, or the securities laws of
any state of the United States, and that the sale contemplated hereby is being
made only in reliance on an exemption from registration under the Securities
Act.



2.
The undersigned has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Common Units by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act, in each
case, that would cause the sale of Common Units contemplated hereby to violate
the Securities Act.



3.
The undersigned understands and acknowledges that it is making the
representations and warranties and agreements contained herein with the intent
that they may be relied upon by the Company in connection with the contemplated
transfer of Common Units.





[Signature page follows]


The undersigned agrees to provide, if requested, any additional information that
may reasonably be required to determine the eligibility of the undersigned to
hold the Common Units and/or in relation to the verification of the identity of
the undersigned, the source of funds and compliance with all laws and
regulations, including without limitation those relating to the prevention of
money laundering and other criminal activity. The undersigned understands that
the Company is relying on the representations, warranties and agreements
contained in this representation letter and agrees, to the maximum extent
permitted by law, to indemnify and hold harmless the Company, its affiliates and
each of their respective directors, officers, partners, members, managers,
shareholders, employees, representatives, agents and affiliates, from and
against any loss, damage or liability due to or arising out of a breach of any
representation, warranty or agreement of the undersigned contained this
representation letter or in any other document provided by the undersigned to
the Company in connection with the undersigned’s investment in, or holding of,
the Common Units.






 
 
Sincerely,




 
 
 
 
 
 
 
 
Print name of seller


By:
 
 
Signature






    

--------------------------------------------------------------------------------




EXHIBIT I-2


INSTITUTIONAL ACCREDITED INVESTOR REPRESENTATION LETTER


[Date]


To:    Hudson Pacific Properties, Inc. (the “Company”)
11601 Wilshire Boulevard, Suite 900
Los Angeles, California 90025


CC:     [TRANSFER AGENT]


RE:
Purchase of the common units (the “Common Units”) of Hudson Pacific Properties,
L.P.



Ladies & Gentlemen:


The undersigned is considering making an investment in [ ] Common Units of
Hudson Pacific Properties, L.P., a Maryland limited partnership (the
“Partnership”). The undersigned understands that the Common Units have not been
registered under the United States Securities Act of 1933, as amended (the
“Securities Act”). In consideration of being induced to purchase the Common
Units, the undersigned acknowledges, represents and warrants, and agrees as
follows:


1.
The undersigned understands and acknowledges that Common Units have not been and
will not be registered under the Securities Act, or the securities laws of any
state of the United States, and that the sale contemplated hereby is being made
only in reliance on an exemption from registration under the Securities Act and
exemptions under applicable state securities laws.



2.
The undersigned is an institutional accredited investor that meets the
requirements set forth in Rule 501(a)(1), (2), (3) or (7) of Regulation D under
the Securities Act (“Regulation D”) because it satisfies one or more of the
categories indicated below (please place an “X” on the appropriate lines):







--------------------------------------------------------------------------------

        

   
 
A bank as defined in Section 3(a)(2) of the Securities Act acting in its
individual or fiduciary capacity; a savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Securities Act acting in its
individual or fiduciary capacity; a broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; an insurance company as
defined in section 2(13) of the Securities Act; an investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in Section 2(a)(48) of the Securities Act; a small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; an employee benefit plan
within the meaning of Title I of ERISA and (i) the investment decision is made
by a plan fiduciary, as defined in Section 3(21) of ERISA, which is either a
bank, savings and loan association, insurance company or registered investment
adviser, or (ii) the employee benefit plan has total assets over $5,000,000, or
(iii) the employee benefit plan is self-directed and its investment decisions
are made solely by persons that are accredited investors (within the meaning of
Rule 501(a) under the Securities Act); a plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions for the benefit of its employees, and such plan
has assets in excess of $5,000,000;


   
 
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;
   
 
An organization described in Section 501(c)(3) of the Code, a corporation, a
Massachusetts or similar business trust, or a partnership, not formed for the
specific purpose of acquiring Common Units, with total assets in excess of
$5,000,000;


   
 
trust with total assets in excess of $5,000,000, that was not formed for the
specific purpose of purchasing Common Units and whose purchase is directed by a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of investing in the
Partnership.



3.
The undersigned, in the aggregate, owns and invests on a discretionary basis,
not less than $25,000,000 in investments.



4.
The undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
Common Units and the undersigned is able to bear the economic risk of loss of
its entire investment.



5.
The undersigned understands and acknowledges that the Common Units have not been
and will not be registered under the Securities Act, or the securities laws of
any state of the United States, and are therefore “restricted securities” within
the meaning of Rule 144 under the Securities Act. The undersigned understands
and agrees that the Common Units purchased by it shall be subject to the
following legend:



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.
SAID SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH
ACT OR SUCH APPLICABLE STATE SECURITIES LAWS.”
6.
The undersigned understands and acknowledges that the Partnership is not
obligated to file and has no present intention of filing with the U.S.
Securities and Exchange Commission or with any state securities administrator
any registration statement in respect of resales of Common Units in the United
States.



7.
The undersigned is acquiring Common Units as principal for its own account, for
investment purposes only and not with a view to any resale, distribution or
other disposition of Common Units.



8.
The undersigned consents to the Company making a notation on the Partnership’s
records in order to implement the restrictions on transfer.




    

--------------------------------------------------------------------------------

        



9.
The undersigned understands and acknowledges that it is making the
representations and warranties and agreements contained herein with the intent
that they may be relied upon by the Company and the Partnership in connection
with the undersigned’s purchase of the Common Units.

10.
The undersigned has not purchased Common Units as a result of any form of public
offering (within the meaning of Section 4(a)(2) of the Securities Act) or any
form of general solicitation or general advertising (as such terms are used in
Regulation D).

11.
The undersigned understands and acknowledges that, as a holder of Common Units,
it will be required to comply with the terms of the agreement of limited
partnership of the Partnership as in effect from time to time.



[Signature page follows]





    

--------------------------------------------------------------------------------






The undersigned agrees to provide, if requested, any additional information that
may reasonably be required to determine the eligibility of the undersigned to
hold the Common Units and/or in relation to the verification of the identity of
the undersigned, the source of funds and compliance with all laws and
regulations, including without limitation those relating to the prevention of
money laundering and other criminal activity. The undersigned understands that
the Company is relying on the representations, warranties and agreements
contained in this representation letter and agrees, to the maximum extent
permitted by law, to indemnify and hold harmless the Company, its affiliates and
each of their respective directors, officers, partners, members, managers,
shareholders, employees, representatives, agents and affiliates, from and
against any loss, damage or liability due to or arising out of a breach of any
representation, warranty or agreement of the undersigned contained this
representation letter or in any other document provided by the undersigned to
the Company in connection with the undersigned’s investment in, or holding of,
the Common Units.




 
 
Sincerely,




 
 
 
 
 
 
 
 
Print name of investor


By:
 
 
Signature














    

--------------------------------------------------------------------------------

        

EXHIBIT J


PERMITTED ASSIGNEES


(i) Each Lender party to the Margin Loan Agreement on the Initial Closing Date,
(ii) Bank of America, N.A., Bank of Montreal, Bank of Tokyo-Mitsubishi UFJ,
Barclays Bank plc, Credit Suisse AG, Goldman Sachs Bank USA, HSBC Bank plc,
JPMorgan Chase Bank, N.A., KeyBank National Association, Morgan Stanley, Nomura
International plc, Royal Bank of Canada, Royal Bank of Scotland, Scotia Bank,
Sumitomo Mitsui Banking Corporation, UBS AG and Wells Fargo Bank, N.A. (or, in
the case of any of the foregoing, any successor thereto) and (iii) any Affiliate
of the foregoing that is either the ultimate parent company of the foregoing or
controlled by the ultimate parent company of the foregoing.





    

--------------------------------------------------------------------------------

        

EXHIBIT K


FORM OF COUNTERPART TO ASSIGNEE ISSUER AGREEMENT


[Date]


To:    Hudson Pacific Properties, Inc. (the “Company”)
11601 Wilshire Boulevard, Suite 900
Los Angeles, California 90025


HPP BREP V Holdco A LLC
The Guarantors named in the Loan Agreement (as defined below)
[Address to be inserted]


RE:
Joinder



Ladies & Gentlemen:


Reference is made to (i) the Margin Loan Agreement dated as of December 29, 2015
(the “Loan Agreement”) among HPP BREP V Holdco A LLC (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as Administrative Agent and (ii) the
Issuer Agreement dated as of December 31, 2015 (the “Issuer Agreement”) among
the Company, [BANK] (“Pledgee”), the Borrower and the Guarantors party thereto.
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Loan Agreement or the Issuer Agreement.


The undersigned (“Assignee”) represents that Pledgee has assigned to Assignee
all or a portion of the Advances owing to Pledgee under the Loan Agreement and
that Assignee is a Permitted Assignee. As specified in the Issuer Agreement,
upon the execution of this joinder and its delivery to the addressees named
above, Assignee, the Company, the Borrower and the Guarantors are deemed to have
entered into an agreement with terms and conditions identical to those in the
Issuer Agreement, except that Assignee shall be substituted for Pledgee in such
agreement, and such agreement is automatically effective. Assignee hereby
affirms all of its representations and warranties and agrees to comply with all
of its obligations in such agreement.


Very truly yours,


[ ]






By:___________________________________
Name:
Title:





    